 



EXHIBIT 10.1
 
PURCHASE AND SALE AGREEMENT
AMONG
CHASE BANK USA, N.A.
AND
PIER 1 ASSETS, INC.
DATED AS OF AUGUST 30, 2006
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I DEFINITIONS
    2  
Section 1.1. Definitions of Certain Terms
    2  
Section 1.2. Interpretation
    11  
 
       
ARTICLE II CLOSING, PURCHASE AND SALE
    12  
Section 2.1. Purchase and Sale of the Purchased Assets
    12  
Section 2.2. Purchase Price; Purchase Price Adjustment; Allocation of Purchase
Price
    12  
Section 2.3. The Closing
    13  
Section 2.4. Allocation of Purchase Price
    14  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTIES
    14  
Section 3.1. Representations and Warranties of Seller
    14  
Section 3.2. Representations and Warranties of the Purchaser
    20  
Section 3.3. No Other Representations or Warranties; No Recourse
    23  
 
       
ARTICLE IV COVENANTS
    24  
Section 4.1. Conduct of Business
    24  
Section 4.2. Certain Changes
    24  
Section 4.3. Employees
    25  
Section 4.4. Access and Confidentiality
    25  
Section 4.5. Reasonable Best Efforts; Other Filings
    27  
Section 4.6. Additional Instruments
    27  
Section 4.7. Credit Card Marks; Branding
    28  
Section 4.8. Notice to Cardholders
    28  
Section 4.9. Cooperation in Obtaining Approval and Consents
    28  
Section 4.10. Post-Closing Access
    28  
Section 4.11. Cooperation in Litigation
    28  
Section 4.12. Preservation of and Access to Books and Records
    29  
Section 4.13. Bulk Sales Law
    29  
Section 4.14. Third-Party Consents
    29  
 
       
ARTICLE V CONDITIONS TO EFFECT THE PURCHASE
    30  
Section 5.1. Conditions to Each Party’s Obligations
    30  
Section 5.2. Conditions to Obligations of the Purchaser
    30  
Section 5.3. Conditions to Obligations of Seller
    31  
 
       
ARTICLE VI TERMINATION
    31  
Section 6.1. Termination Prior to the Closing
    31  
Section 6.2. Effect of Termination
    32  
 
       
ARTICLE VII TAX MATTERS
    32  
Section 7.1. Tax Indemnity
    32  
Section 7.2. Preparation and Filing of Tax Returns
    33  
Section 7.3. Time of Payment
    34  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
Section 7.4. Tax Refunds
    34  
Section 7.5. Tax Notice; Tax Controversies
    34  
Section 7.6. Cooperating and Controversies
    35  
Section 7.7. Survival
    36  
Section 7.8. Termination of Tax Sharing Agreements
    36  
Section 7.9. Exclusivity
    36  
Section 7.10. Section 338(h)(10) Election
    36  
Section 7.11. FIRPTA Certificates
    37  
Section 7.12. Agreements
    37  
 
       
ARTICLE VIII SURVIVAL; INDEMNIFICATION
    37  
Section 8.1. Survival
    37  
Section 8.2. Indemnification by the Seller
    37  
Section 8.3. Indemnification by the Purchaser
    38  
Section 8.4. Notice, Settlements and Other Matters
    38  
 
       
ARTICLE IX MISCELLANEOUS
    40  
Section 9.1. Notices
    40  
Section 9.2. Expenses and Certain Post-Closing Matters
    41  
Section 9.3. Successors and Assigns
    41  
Section 9.4. Entire Agreement; Amendment; Waiver
    42  
Section 9.5. Counterparts
    42  
Section 9.6. Governing Law
    42  
Section 9.7. Waiver of Jury Trial and Venue
    42  
Section 9.8. Severability
    42  
Section 9.9. No Petition
    43  
Section 9.10. Public Announcement
    43  
Section 9.11. Third-Party Beneficiaries
    43  
Section 9.12. Schedules
    43  

ii



--------------------------------------------------------------------------------



 



SCHEDULES
Schedule 1.1(a) — On-Going Contracts
Schedule 1.1(b) — Estimated Closing Statement
Schedule 1.1(c)(1) — Persons with actual knowledge – Seller
Schedule 1.1(c)(2) — Persons with actual knowledge – Purchaser
Schedule 1.1(d) — Master File
Schedule 1.1(e) — Purchase Price Schedule
Schedule 3.1(c) — Third Party Consents – Seller
Schedule 3.1(k) — Delinquency Aging Report
Schedule 3.1(m) — Tax Representation Exceptions
Schedule 3.1(s) — Pier 1 Bank Financial Information
Schedule 3.2(c) — Third Party Consents – Purchaser
Schedule 3.2(g) — Litigation
Schedule 4.2(a)(vi) — Seller Permitted Transfers
Schedule 4.2(b) — Seller Permitted Actions
Schedule 7.12 — Terminated Agreements
ANNEX A – Program Agreement
ANNEX B – Instrument of Assignment and Assumption

iii



--------------------------------------------------------------------------------



 



     PURCHASE and SALE AGREEMENT, dated as of August 30, 2006 (this
“Agreement”), among Pier 1 Assets, Inc., a Delaware corporation (“Seller”) on
the one hand, and Chase Bank USA, N.A., a national banking association (the
“Purchaser” and, collectively with Seller, the “Parties”), on the other hand.
RECITALS
     WHEREAS, Pier 1 Imports, Inc., a Delaware corporation (“Pier 1 Imports”),
is, indirectly through certain of its subsidiaries, among other things,
(i) engaged in the business of selling merchandise through retail stores and by
other means and (ii) indirectly through certain of its subsidiaries, including
Pier 1 National Bank, a national banking association (“Pier 1 Bank”), engaged in
the Business (as defined herein);
     WHEREAS, pursuant to this Agreement, Seller desires to sell or cause to be
sold to the Purchaser, and the Purchaser desires to purchase the Gross
Receivables and Pier 1 Bank Stock (as defined herein) pursuant to the terms
contained and in the manner described herein;
     WHEREAS, on the date hereof, Pier 1 Imports (U.S.), Inc., a Delaware
corporation (“Pier 1 (U.S.)”) and the Purchaser are entering into a Program
Agreement (the “Program Agreement”) in the form attached hereto as Annex A, to
become effective as of the Closing Date, that provides for, among other things,
the issuance of proprietary cards, the issuance of existing and new credit
related products, the processing and servicing of the related Accounts, and the
conduct of related marketing activities.
     NOW, THEREFORE, in consideration of the premises, and of the mutual
representations and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

Purchase and Sale Agreement — Page 1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.1. Definitions of Certain Terms.
     (a) In this Agreement, the following terms are used with the meanings
assigned below:
     “Account Agreement” means an agreement (including related disclosure)
between Pier 1 Bank and a Person or Persons under which Accounts are established
and/or governing the terms and conditions of an Account and Credit Cards are
issued to or on behalf of such Person or Persons, as such agreement may be
amended, modified or otherwise changed from time to time (including pursuant to
change of terms notices or any debt cancellation agreements).
     “Accounts” means any Credit Card Account established pursuant to an Account
Agreement that exists and is owned by Pier 1 Bank as of the Cut-Off Time,
including all Charged Off Accounts, except where otherwise indicated.
     “Accrued Interest” with respect to each Account, shall mean, the aggregate
amount of all periodic finance charges that accrued on that Account as of the
Cut-Off Time but had not been posted to that Account at the Cut-Off Time, and
that are actually posted to such Accounts subsequent to the Cut-Off Time in
accordance with the related Account Agreement.
     “Affiliate” means, with respect to any Person, each Person that controls,
is controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.
     “Ancillary Agreements” means the Program Agreement and the Instrument of
Assignment and Assumption.
     “Applicable Order” means, with respect to any Person, a judgment,
injunction, writ, decree or order of any Governmental Authority, in each case
legally binding on that Person or on any material amount of its property.
     “Approved Ancillary Products” has the meaning set forth in the Program
Agreement.
     “Books and Records” means all of the existing books, records, original
documents, files, correspondence, books of account, Credit Card applications,
agreements (including Account Agreements), customer service and collection
records, billing tapes, month-end tapes, papers, statement forms, plastics,
application forms and data maintained by or on behalf of (including by a
processor) Pier 1 Bank or any of its Affiliates, whether in hard copy or
electronic format or any other form in each case to the extent within Pier 1
Bank’s control and possession and used in the Business, other than the Pier 1
Cardholder List, the Master File and other than Tax Returns or Tax work papers.
For the avoidance of doubt, the term “Books and Records” does not include any
Pier 1 Shopper Data (to the extent not included in the Master File, Pier 1
Systems (as defined

Purchase and Sale Agreement — Page 2



--------------------------------------------------------------------------------



 



in the Program Agreement)), any of the Seller’s minute books, stock ledgers,
internal accounting records or other corporate records and documents, or any
proprietary information of any third-party servicer or processor.
     “Business” means the Credit Card business relating to the Purchased Assets
conducted by Seller, Pier 1 Bank, and their Affiliates, including (A) the
extension of credit to Cardholders, the servicing of the Accounts, billings,
collections, processing of Account transactions, the administration of the
Accounts and Gross Receivables and all aspects of the proprietary Credit Card
program relating to the Accounts and (B) the offering of any Approved Ancillary
Products to Cardholders but excluding all Employees.
     “Business Day” means any day, other than a Saturday or Sunday, on which
both Seller and the Purchaser are open for business at their respective U.S.
headquarters.
     “Cardholder” means a Person or Persons to whom a Credit Card is or has been
properly issued by Pier 1 Bank and in whose name(s) an Account, in connection
with which the Credit Card may be used, has been established pursuant to a valid
Account Agreement.
     “Cardholder List” means a list, as of the Cut-Off Time, of the names,
addresses, telephone numbers and taxpayer identification numbers and social
security numbers of all Cardholders and such other proprietary information with
respect to the Accounts as and to the extent maintained by Pier 1 Bank or any of
its Affiliates.
     “Charged Off Accounts” means, collectively, all Credit Card Accounts that,
as of the Cut-Off Time, have been charged off or should have been charged off
according to the applicable Pier 1 Bank policies and procedures, which may
include disputed Accounts, Accounts involving fraud, lost or stolen credit
devices or deceased credit card holders, and Accounts that have filed for
protection under the bankruptcy laws of the United States.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Consolidated Group” means an “affiliated group” as that term is defined
pursuant to section 1504(a)(1) and (a)(2) of the Code (or any similar provision
of state, local or foreign law) of corporations or entities that file Tax
returns on a consolidated, unified, combined or group basis.
     “Constituent Documents” means the articles of association, articles of
incorporation, certificate of incorporation, certificate of formation, by-laws,
limited liability company agreement, operating agreement or regulations, and/or
other organizational documents, as appropriate, of any Person.
     “Contract” means, with respect to any Person, any agreement, undertaking,
contract, promise, understanding, obligation, indenture, deed of trust or other
instrument, document or agreement by which that Person, or any amount of its
properties or assets, is bound and/or subject.
     “Credit Card” means a proprietary or co-branded card issued by Pier 1 Bank
that may be used by the Cardholder or authorized user to purchase goods and
services, obtain cash advances

Purchase and Sale Agreement — Page 3



--------------------------------------------------------------------------------



 



or convenience checks and/or transfer balances through open-end revolving
credit, commonly known as a credit or charge card; provided, however, that the
term does not include: (i) any gift card; (ii) any debit card, smart card,
stored value card, electronic or digital cash card or any other card that does
not provide the holder thereof with the ability to obtain credit other than
through an overdraft line or similar feature; (iii) any secured card, including
any card secured by a lien on real or other property or by a deposit; or
(iv) any card issued to the holder of a securities brokerage account that allows
the holder to obtain credit through a margin account.
     “Credit Card Account” means any account under which a purchase, cash
advance, credit transaction, convenience check or transfer balance may be or has
been made by a Cardholder by means of a Credit Card, which is recorded as an
Account on the computer system or internal processing system of Pier 1 Bank or
any of its Affiliates, or any third party processor used by Pier 1 Bank or its
Affiliates, and properly established pursuant to an Account Agreement.
     “Cut-Off Time” means 11:59 p.m. on the day immediately preceding the
Closing Date.
     “Employees” mean all full-time and part-time employees of Pier 1 Bank
(whether or not on vacation, military leave, sick leave, maternity leave,
disability or other leave of absence) who are employed principally in connection
with the Business, in their capacity as such.
     “Estimated Closing Payment” means the amount payable by the Purchaser on
the Closing Date in accordance with the Estimated Closing Statement.
     “Estimated Closing Statement” means a statement prepared by the Seller,
substantially in the form of Schedule 1.1(b), showing in reasonable detail the
calculation and allocation of the Estimated Closing Payment.
     “Excluded Liabilities” means the following Liabilities of Pier 1 Bank or
Seller or any of their respective Affiliates (or any of their respective
predecessors), whether presently in existence or arising hereafter:
     (1) all Liabilities of Pier 1 Bank or its Affiliates relating to the
Employees prior to the Closing;
     (2) all Liabilities related to, associated with or arising out of any
action, claim, suit or proceeding or otherwise arising out of or relating to the
operation of the Business or the Purchased Assets, prior to the Closing, whether
such action, claim, suit or proceeding is brought, or such Liability becomes
payable, prior to, on or after the Closing;
     (3) all loan loss reserves, if any, maintained by Pier 1 Bank and its
Affiliates in respect of (i) the Accounts and (ii) the amounts owing in respect
thereof from Cardholders;
     (4) all legal, accounting, brokerage and finder’s fees, if any, or other
fees and expenses incurred by the Seller in connection with this Agreement or
the consummation of the transactions contemplated hereby;

Purchase and Sale Agreement — Page 4



--------------------------------------------------------------------------------



 



     (5) all Liabilities related to, associated with or arising out of any
employee benefit plans, programs, agreements or arrangements sponsored or
maintained by Pier 1 Bank or its Affiliates, or with respect to which Pier 1
Bank or its Affiliates have any obligation;
     (6) all Liabilities from Loyalty Programs (as defined in the Program
Agreement) arising out of all sales to Cardholders or authorized users of
Accounts through the Cut-Off Time date;
     (7) Liabilities relating to the operation of the Business or ownership of
the Purchased Assets prior to the Closing Date; and
     (8) Excluded Taxes.
“Excluded Taxes” means:
     (1) all Income Taxes owed by Seller or any of its Affiliates other than the
Pier 1 Bank for any period;
     (2) all Taxes relating to the Excluded Liabilities for any period;
     (3) all Taxes relating to the Purchased Assets, the Business, or Pier 1
Bank for any Pre-Closing Tax Period;
     (4) all Taxes of Pier 1 Bank which are allocable, pursuant to
Section 7.1(c), to the portion of such period ending on the Closing Date;
     (5) all Taxes of Seller or any other Person (other than Pier 1 Bank) for
which Pier 1 Bank may be liable by reason of being a member of a consolidated,
combined, unitary or affiliated group that includes Seller or such other Person
prior to the Closing Date, by reason of entering into a tax sharing, tax
indemnity or similar agreement with the Seller or such other Person prior to the
Closing Date (other than this Agreement) or by reason of transferee or successor
liability arising in respect of a transaction undertaken prior to the Closing
Date;
     (6) Taxes imposed on Pier 1 Bank as a result of any breach of warranty or
misrepresentation under Section 3.1(m), or breach by Seller of any covenant
relating to Taxes;
     (7) Taxes solely attributable to the Section 338(h)(10) Election provided
for in Section 7.10; and
     (8) Pier 1 Bank Excluded Taxes.
     “Federal Funds Rate” means, for any day, the offered rate as reported in
the Wall Street Journal in the “Money Rates” section for reserves traded among
commercial banks for overnight use in amounts of 1 million dollars or more or,
if no such rate is published for a day, the rate published for the preceding
Business Day, calculated on a daily basis based on a 365 day year.

Purchase and Sale Agreement — Page 5



--------------------------------------------------------------------------------



 



     “Final Closing Payment” means the amount calculated as a result of any
adjustment to the Estimated Closing Payment following the Closing in accordance
with this Agreement.
     “Final Closing Statement” means a statement prepared by Seller
substantially in the form of Schedule 1.1(b), showing in reasonable detail the
calculation by Seller of the Final Closing Payment, based on the data available
as of the Cut-Off Time.
     “Fiscal Month” has the meaning set forth in the Program Agreement.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means any domestic or foreign governmental,
regulatory or self-regulatory authority, agency, court, tribunal, commission or
other governmental, regulatory or self-regulatory entity exercising legislative,
judicial, regulatory or administrative functions.
     “Gross Receivables” means amounts owing (net of credit balances) to Pier 1
Bank or its Affiliates from Cardholders with respect to Accounts (including
outstanding loans and other extensions of credit, Accrued Interest and late
charges, whether or not posted, and any other accrued fees, charges and interest
assessed on such Accounts, whether or not posted), including any amounts owed
attributable to a Charged Off Account.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended.
     “Income Taxes” means all federal, state, local and foreign income Taxes or
any similar Taxes that are imposed on or measured by reference to gross or net
income or receipts, and franchise, net worth, capital or other doing business
Taxes.
     “Instrument of Assignment and Assumption” means the Instrument of
Assignment and Assumption substantially in the form attached as Annex B, to be
entered into at the Closing.
     “Intellectual Property Right” means any intellectual property right,
including any trademark, service mark or other source indicator and all goodwill
associated therewith, invention, patent, copyright, confidential or proprietary
information (including trade secret and know-how) and any registration or
application for registration of any of the foregoing.
     “Knowledge” means, with respect to the Seller, the actual knowledge of the
persons named on Schedule 1.1(c)(1) hereto and, with respect to the Purchaser,
the actual knowledge of the persons named on Schedule 1.1(c)(2) hereto, in each
case after reasonable inquiry.
     “Liability” means any debt, liability, commitment, obligation, claim or
cause of action of any kind whatsoever, whether due or to become due, known or
unknown, accrued or fixed, absolute or contingent, or otherwise.
     “Lien” means, with respect to any property, any lien, security interest,
mortgage, pledge, charge, encumbrance, adverse claim, reversion, reverter or
restriction of any kind relating to that property, of any nature whatsoever,
whether consensual, statutory or otherwise including the

Purchase and Sale Agreement — Page 6



--------------------------------------------------------------------------------



 



interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such property.
     “Master File” means the master file maintained by Pier 1 Bank and its
Affiliates, or their subcontractors, with respect to the Accounts, including
identification and other Cardholder data and Account information, the names and
addresses of Cardholders with respect to the Accounts and any and all Account
adjustments made by or on behalf of the Seller in the form attached hereto as
Schedule 1.1(d).
     “Master Trust” means the Pier 1 Credit Card Master Trust.
     “Material Adverse Effect” means:
     (1) with respect to the Business, any effect that is materially adverse to
the assets, the results of operations or financial condition of the Business,
taken as a whole, excluding any effect attributable to or resulting from
(a) economic, business or financial conditions generally or events affecting the
credit card services or consumer credit business, the banking or financial
services industry or the retail store industry to the extent such events or
conditions do not have a disproportionate effect on the Business relative to
other entities operating businesses similar to the Business, (b) financial
market conditions, including interest rates or changes therein, (c) changes in
laws, GAAP or regulatory accounting principles, (d) any action, omission,
change, effect, circumstance or condition contemplated by this Agreement or the
Ancillary Agreements, or attributable to the signing and announcement of this
Agreement with the Purchaser, or the transactions contemplated by this Agreement
and the Ancillary Agreements, or (e) any action taken or not taken at the
request or direction of the other party or parties hereto; and/or
     (2) with respect to the Seller or the Purchaser, a material impairment of
the ability of the relevant Person or Persons to perform its or their material
obligations under this Agreement or the Ancillary Agreements on a timely basis.
     “On-Going Contracts” means the Contracts listed on Schedule 1.1(a).
     “Permissible Liens” means Liens (i) for Taxes, assessments and other
governmental charges or levies (1) not yet due or (2) which are being contested
in good faith by appropriate action and as to which adequate reserves for
contested amounts have been set aside in accordance with GAAP and as set forth
on Schedule 3.1(m), or (ii) that will have lapsed or been terminated or will
lapse or terminate prior to the Closing.
     “Person” means any individual, corporation, company, unincorporated
association, business trust, trustee, executor, administrator or other legal
personal representative however designated or constituted, partnership,
association, limited liability company, limited partnership, joint venture,
syndicate, sole proprietorship or similar organization (with or without share
capital), or any Governmental Authority.
     “Personal Information” means information owned by Pier 1 Bank about an
identifiable individual or other information that is subject to any Privacy Law.

Purchase and Sale Agreement — Page 7



--------------------------------------------------------------------------------



 



     “Pier 1 Bank Assets” means all assets of Pier 1 Bank, including, without
limitation, the following:
     (1) the Accounts;
     (2) the applications for Accounts pending and solicitations for the
Accounts outstanding;
     (3) the Account Agreements for the Accounts;
     (4) the Cardholder List;
     (5) the Master File applicable to the Accounts;
     (6) all rights and obligations of Pier 1 Bank arising under the On-Going
Contracts with respect of periods on or after the Closing Date;
     (7) all cash and cash equivalents on hand and cash and cash equivalents in
bank accounts, as of the Cut-Off Time, maintained by Pier 1 Bank;
     (8) each Credit Card with respect to any Account;
     (9) the right to all Accrued Interest;
     (10) the Books and Records (if any);
     (11) all inventories and other goods and supplies in stock and used or held
for use by Pier 1 Bank and its Affiliates in connection with the Accounts,
including plastics, applications, and periodic statements;
     (12) all rights, claims, credits, causes of action or rights of set-off
against third parties relating principally to the assets listed in clauses
(1) through (11) above;
     (13) the Transferred Intellectual Property; and
     (14) such additional assets, properties, and rights related to the
foregoing as may be acquired by Pier 1 Bank after the date hereof and prior to
the Cut-Off Time.
     “Pier 1 Bank Excluded Taxes” means all taxes imposed on any member of an
affiliated, consolidated, combined or unitary group of which Pier 1 Bank is or
was a member on or prior to the Closing Date, including pursuant to Treasury
Regulation Section 1.1502-6.
     “Pier 1 Bank Liabilities” means any Liabilities of Pier 1 Bank, whether
incurred prior to or after the Closing Date, other than the Excluded
Liabilities.
     “Pier 1 Bank Stock” means all of the outstanding shares of common stock,
par value $10.00 per share, of Pier 1 Bank as of the Closing Date.
     “Pier 1 Licensed Marks” has the meaning set forth in the Program Agreement.

Purchase and Sale Agreement — Page 8



--------------------------------------------------------------------------------



 



     “Pier 1 Shopper Data” has the meaning set forth in the Program Agreement.
     “Pooling and Servicing Agreement” means that certain Pooling and Servicing
Agreement, dated as of February 12, 1997, as amended and/or supplemented through
the date of this Agreement and as it may be further amended and/or supplemented
through the Closing Date, including all series supplements thereto, by and among
Pier 1 Funding LLC, as transferor, Pier 1 Imports (U.S.), Inc., a Delaware
corporation, as servicer, and Wells Fargo Bank, National Association (successor
by merger to Wells Fargo Bank Minnesota, National Association), a national
banking association, as trustee.
     “Post-Closing Tax Period” means any taxable period (or portion thereof)
beginning after the Closing Date.
     “Pre-Closing Tax Period” means any taxable period (or portion thereof) that
ends before or on the Closing Date.
     “Previously Disclosed” means, with respect to the Seller or the Purchaser,
information set forth in the Schedules, whether in response to an express
informational requirement or as an exception to one or more specified
representations or covenants.
     “Privacy Law” means any Requirement of Law relating to the collection, use,
storage and/or disclosure of information about an identifiable individual.
     “Purchase Price” means the total purchase price payable in accordance with
this Agreement for the Purchased Assets, as finally determined in accordance
with Section 2.2, and as described and allocated on Schedule 1.1(e).
     “Requirement of Law” means, with respect to any Person, any law, ordinance,
statute, order, treaty, rule or regulation or determination of an arbitrator or
of a Governmental Authority, in each case binding on that Person or its
property.
     “Requisite Regulatory Approvals” means the consents, registrations,
approvals, permits or authorizations designated as such in Schedule 3.1(c) with
respect to the Seller and Schedule 3.2(c) with respect to the Purchaser.
     “Straddle Period” means any taxable period beginning on or before and
ending after the Closing Date.
     “Subsidiary” when used with respect to any Person, means another Person
where an amount of the voting securities, or other voting ownership or voting
partnership interests, of the second Person sufficient to elect at least a
majority of its board of directors or similar governing body (or if there are
not such voting interests, fifty percent (50%) or more of the equity interest of
which) is owned directly or indirectly by the first Person or by another
Subsidiary of the first Person.
     “Taxes” means any income, alternative or add-on minimum tax, gross
receipts, sales, use, transfer, gains, ad valorem, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom,

Purchase and Sale Agreement — Page 9



--------------------------------------------------------------------------------



 

]

duty or other tax, governmental fee or other like assessment or charge, together
with any interest or any penalty, addition to tax or additional amount imposed
by any Governmental Authority responsible for the imposition of any such tax
(domestic or foreign).
     “Tax Return” means any return, declaration, report or similar statement
required to be filed with respect to any Taxes (including any attached
schedules) including any information return, claim for refund, amended return
and declaration of estimated Tax.
     “Transferred Intellectual Property” means all rights of Pier 1 Bank to the
Cardholder List and the Master File, in each case, subject to the restrictions
set forth in the Program Agreement.
     “Treasury Regulations” means the final, temporary or proposed regulations
promulgated by the Treasury Department under the Code and any reference to a
Treasury Regulation that is amended, revised or otherwise superseded subsequent
to the date hereof shall be interpreted as referring to the Treasury Regulation
prior to such change so as to achieve the result originally intended by the
Parties.
     Each of the following terms is defined in the section of this Agreement set
forth opposite such term:

          Term     Section
Accountant
    2.2 (c)
Actions
    4.11 (a)
Adjusted Allocation
    7.10 (b)
Agreement
    Preamble
Allocation
    7.10 (b)
Allocation Statement
    2.4 (a)
Annual Financial Information
    3.1 (s)
Closing
    2.3 (a)
Closing Date
    2.3 (a)
Confidentiality Agreement
    4.3 (c)
Consolidated Tax Returns
    7.2 (a)
Credit Card Marks
    4.7
Financial Information
    3.1 (s)
Filing Party
    7.2 (c)
Indemnified Party
    8.4 (a)
Indemnifying Party
    8.4 (a)
Interim Financial Information
    3.1 (s)
Losses
    8.2
Parties
  Preamble
Pier 1 Bank
  Recitals
Pier 1 Bank Stock
    3.1 (o)
Pier 1 Imports
  Recitals
Pier 1 (U.S.)
  Recitals
Program Agreement
  Recitals
Purchase
    2.3 (a)

Purchase and Sale Agreement — Page 10



--------------------------------------------------------------------------------



 



          Term     Section
Purchased Assets
    2.1
Purchaser
  Preamble
SEC
    3.2 (k)
Securities Act
    3.2 (l)
Section 338(h)(10) Election
    7.10 (a)
Seller
  Preamble
Seller Consolidated Group Tax Claim
    7.5
Seller Permits
    3.1 (r)
Straddle Taxes
    7.1 (c)
Tax Claim
    7.5
Tax Indemnifying Party
    7.2 (d)
Tax Package
    7.6 (c)
Tax Sharing Agreements
    7.8

     Section 1.2. Interpretation.
     (a) In this Agreement, unless the context otherwise requires, references
to:
     (i) the Preamble or the Recitals, Sections, Annexes or Schedules refer to
the Preamble or a Recital or Section of, or Annex or Schedule to, this
Agreement;
     (ii) any Contract refers to the Contract as amended, modified, supplemented
or replaced from time to time prior to the date of this Agreement, or in a
manner permitted by this Agreement;
     (iii) any statute or regulation refers to the statute or regulation as
amended, modified, supplemented or replaced from time to time prior to the
Closing Date (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and to any section of any statute or regulation
include any successor to the section;
     (iv) any Governmental Authority including any successor to the Governmental
Authority; and
     (v) this Agreement are to this Agreement and the Schedules and annexes to
it.
     (b) The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.
     (c) Whenever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”
     (d) This Agreement is the product of negotiation by the Parties having the
assistance of counsel and other advisers. It is the intention of the Parties
that this Agreement not be construed more strictly with regard to one party than
with regard to any other.

Purchase and Sale Agreement — Page 11



--------------------------------------------------------------------------------



 



     (e) Unless otherwise specified, time periods within or following which any
payment is to be made or act is to be done shall be calculated by excluding the
day on which the period commences and including the day on which the period ends
and by extending the period to the next Business Day following if the last day
of the period is not a Business Day. Time is of the essence in the performance
of the Parties’ respective obligations hereunder.
ARTICLE II
CLOSING, PURCHASE AND SALE
     Section 2.1. Purchase and Sale of the Purchased Assets. On the terms and
subject to the conditions of this Agreement, at the Closing and effective from
and after the Closing Date, the Seller shall sell, convey, transfer and assign
(or cause its Subsidiaries to sell, convey, transfer and assign) to the
Purchaser, free and clear of all Liens, except Permissible Liens, and the
Purchaser shall purchase, acquire and accept the Gross Receivables and Pier 1
Bank Stock (the “Purchased Assets”).
     Section 2.2. Purchase Price; Purchase Price Adjustment.
     (a) On the second Business Day before the Closing, Seller shall deliver to
the Purchaser the Estimated Closing Statement reflecting the Seller’s good faith
calculation of the Estimated Closing Payment to be paid by the Purchaser at the
Closing.
     (b) Within forty-five (45) days after the Closing, Seller shall deliver to
the Purchaser the Final Closing Statement prepared based on the information in
the Master File and the balance sheet of Pier 1 Bank, as of the Cut-Off Time,
and copies of the Master File, as of the Cut-Off Time.
     (c) The Purchaser shall, within the later of forty-five (45) days after
receipt of the Final Closing Statement or ninety (90) days after Closing, advise
the Seller in writing and in reasonable detail if it believes that the Final
Closing Statement did not accurately reflect the items required to be included
therein in accordance with the provisions of this Agreement and Schedule 1.1(b)
hereto, in each case stating in reasonable detail the basis of its belief. In
the event the Purchaser delivers such an objection, the Seller and the Purchaser
shall attempt in good faith to resolve their differences. In the event all
differences are not resolved within thirty (30) days following receipt of
Purchaser’s written objections, then the issues remaining unresolved shall be
determined by a nationally recognized accounting firm that is not the principal
auditor of Seller or the Purchaser; provided, however that if Seller and the
Purchaser are unable to select such other accounting firm within forty-five
(45) days after delivery of written notice of a disagreement, then Seller and
the Purchaser shall each select a representative from one such firm, even though
such firm may not have been acceptable to the other, and those two individuals
shall select a third firm. The accounting firm or accountant so selected shall
be referred to herein as the “Accountant”. The Accountant shall deliver to
Seller and the Purchaser, as promptly as practicable and in any event within
forty-five (45) days after its appointment, a written report setting forth the
resolution of each disputed matter and its determination of the Final Closing
Statement determined in accordance with the terms of this Agreement. The
Accountant shall resolve all disputed items in accordance with the provisions of
this Agreement. In making its

Purchase and Sale Agreement — Page 12



--------------------------------------------------------------------------------



 



determination, the Accountant may only consider those items and amounts as to
which the Purchaser and the Seller have disagreed within the time periods and on
the grounds specified. The Accountant’s determination shall be conclusive and
binding on the Purchaser and the Seller to the fullest extent permitted by
applicable law absent manifest error and may be enforced in any court having
jurisdiction. The fees of the Accountant shall be shared by the Purchaser and
the Seller in proportion to the relative differences between their respective
calculations of the Final Closing Payment and the amount determined by the
Accountant.
     (d) If the Estimated Closing Payment exceeds the Final Closing Payment,
then Seller shall, within five (5) Business Days after the Final Closing Payment
has been finally determined pursuant to Section 2.2(c), pay such excess by wire
transfer of immediately available funds (in U.S. dollars) to the Purchaser,
together with interest on the foregoing amount for the period from and including
the Closing Date to but excluding the date of such payment at a rate per annum
equal to the Federal Funds Rate over a 365 day year. If the Estimated Closing
Payment is less than the Final Closing Payment, then the Purchaser shall, within
five (5) Business Days after the Final Closing Payment has been finally
determined pursuant to Section 2.2(c), pay such deficiency by wire transfer of
immediately available funds (in U.S. dollars) to Seller together with interest
on the foregoing amount for the period from and including the Closing Date to
but excluding the date of such payment at a rate per annum equal to the Federal
Funds Rate over a 365 day year. Each party to this Agreement shall make
available to the other Parties, and to the Accountant, its and its accountants
work papers (to the extent possible), schedules and other supporting data as may
be reasonably requested by such other Parties to enable them to verify the
amounts set forth in the Final Closing Statement.
     Section 2.3. The Closing.
     (a) The closing (the “Closing”) of the purchase and sale of the Purchased
Assets (the “Purchase”) shall take place at the offices of Winstead Sechrest &
Minick P.C., 5400 Renaissance Tower, 1201 Elm Street, Dallas, Texas, or by
facsimile transmission on the date mutually agreed to by the Parties after all
of the conditions set forth in Article V (other than conditions relating solely
to the delivery of documents to be dated the Closing Date) has been satisfied or
waived in accordance with the terms of this Agreement (the “Closing Date”);
provided, however, in no event will such date be prior to October 1, 2006 or
later than the end of the month during which the conditions set forth in
Article V (other than conditions relating solely to the delivery of documents to
be dated the Closing Date) have been satisfied or waived in accordance with the
terms of this Agreement.
     (b) At the Closing, the Purchaser shall, and the Seller shall, deliver or
cause to be delivered to each other (i) instruments of sale, assignment,
transfer and conveyance of the Purchased Assets (which shall be the Instrument
of Assignment and Assumption), (ii) stock certificates representing the Pier 1
Bank Stock, and (iii) a receipt for the Estimated Closing Payment.
     (c) At the Closing, the Purchaser shall pay the Estimated Closing Payment
by wire transfer of immediately available funds (in U.S. dollars) prior to
11:00 A.M. Eastern time on the Closing Date to an account(s) specified by Seller
at least three (3) Business Days prior to the Closing Date.

Purchase and Sale Agreement — Page 13



--------------------------------------------------------------------------------



 



     (d) Following the Closing, Purchaser shall pay, by wire transfer of
immediately available funds (in U.S. dollars) to an account(s) specified by
Seller in writing, the amounts specified on Schedule 1.1(e) as being payable
following the Closing at the times indicated on Schedule 1.1(e).
     Section 2.4. Allocation of Purchase Price.
     (a) The parties hereto agree to report the allocation of the total
consideration among the Purchased Assets in a manner consistent with
Schedule 1.1(e) (the “Allocation Statement”) and agree to act in accordance with
the Allocation Statement in the preparation and filing of all Tax Returns
(including filing Form 8594 with their respective Federal income tax returns for
the taxable year that includes the Closing Date and any other forms or
statements required by the Code, Treasury Regulations, the Internal Revenue
Service or any applicable state or local taxing authority) and in the course of
any Tax audit, Tax review or Tax litigation relating thereto; provided that
neither Seller or any of its Affiliates nor Purchaser or any of its Affiliates
will be obligated to litigate any challenge to such allocation of the Purchase
Price by a taxing authority.
     (b) The Allocation Statement will be prepared in accordance with
Section 1060 of the Code and the rules and regulations promulgated thereunder;
provided that no amount shall be allocated to any non-compete, non-hire, or
non-solicitation covenant or agreement.
     (c) The parties will promptly inform one another of any challenge by any
taxing authority to any allocation made pursuant to this Section and agree to
consult and keep one another informed with respect to the status of, and any
discussion, proposal or submission with respect to, such challenge.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
     Section 3.1. Representations and Warranties of Seller. Except as Previously
Disclosed against a specific representation and warranty set forth in this
Section 3.1, Seller represents and warrants to the Purchaser as follows:
     (a) Existence and Authority. Pier 1 Bank is a national banking association,
duly organized, validly existing and in good standing under the laws of the
United States of America. Seller is duly organized, validly existing and in good
standing under its jurisdiction of organization. Seller, either directly or
through its Subsidiaries, has the requisite power and authority to convey or
cause to be conveyed the Purchased Assets, and to carry on the Business as
currently conducted by Pier 1 Bank, and Pier 1 Bank is duly qualified to do
business in each jurisdiction where the operation of the Business conducted by
it requires such qualification, except for any failure to be so qualified that
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Business.
     (b) Authorization and Validity. Seller has the requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement. The making, execution, delivery and performance of this Agreement and
each Ancillary Agreement and the consummation by Seller of the transactions
contemplated hereby and thereby have been, or will

Purchase and Sale Agreement — Page 14



--------------------------------------------------------------------------------



 



be, duly authorized by Seller or its Affiliates by all necessary corporate
action. This Agreement has been duly executed and delivered by the Seller and
each Ancillary Agreement has been, or shall have been at the Closing Date, duly
executed and delivered by Seller or its Affiliates thereto. Assuming that this
Agreement has been, and that the Ancillary Agreements have been or shall be on
or prior to the Closing Date, duly authorized, executed and delivered by the
Purchaser, this Agreement is, and the Ancillary Agreements are or shall be at
the Closing Date, the legal, valid and binding obligations of Seller and its
Affiliates, enforceable against them in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent transfer and other laws affecting creditors’ rights generally and to
general equitable principles.
     (c) Governmental and Third-Party Consents. No notices, reports or other
filings are required to be made by the Seller with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the Seller from, any Governmental Authority or any other third party in
connection with the execution, delivery or performance of this Agreement and the
Ancillary Agreements by the Seller or its Subsidiaries or the consummation by
them of the transactions contemplated by this Agreement or the Ancillary
Agreements, except for (i) the Requisite Regulatory Approvals, (ii) any required
third party consents, and (iii) such other notices, reports, filings, consents,
registrations, approvals, permits or authorizations the failure to obtain would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     (d) No Conflicts. The execution, delivery and performance of this Agreement
and the Ancillary Agreements do not, and (subject to obtaining the Requisite
Regulatory Approvals and other Previously Disclosed governmental and third-party
consents, registrations, approvals, permits and authorizations referred to in
Section 3.1(c)) the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements will not:
     (i) breach, violate, conflict with, or be prohibited by the Constituent
Documents of the Seller or Pier 1 Bank;
     (ii) breach, violate, conflict with, or be prohibited by any Requirement of
Law or Applicable Order applicable to the Seller or Pier 1 Bank;
     (iii) breach, violate, conflict with, be prohibited by, require any
additional approval under or result in a default under the terms, conditions or
provisions of any of the On-Going Contracts or any Contract of Pier 1 Bank, or
give any third party the right to terminate or cancel any right of Seller or
Pier 1 Bank under any such Contract, or accelerate the performance of its
obligations thereunder; or
     (iv) result in the creation of any Lien on the Purchased Assets, other than
Permissible Liens;
except in each case described in clause (iii) or (iv), for any breach,
violation, default, termination, cancellation, acceleration or Lien that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business.

Purchase and Sale Agreement — Page 15



--------------------------------------------------------------------------------



 



     (e) Absence of Certain Changes. Since February 25, 2006, the Business has
been conducted in the ordinary course of business consistent with past practice
and there has not been (1) any material change in: (x) any financial accounting
practices, policies or procedures (to the extent any such change would be
binding on or otherwise affect the Business or the Purchaser following the
Closing, and except for any change in accounting practices, polices and
procedures required by reason of a concurrent change in GAAP); (y) any
collections, pricing, origination, charge-off, re-aging, credit or underwriting
practices, policies and procedures of Pier 1 Bank with respect to the Accounts;
or (z) the servicing practices, policies and procedures of Pier 1 Bank with
respect to the Gross Receivables, except in each case for any such changes after
the date hereof as approved in writing by the Purchaser, or (2) any event,
occurrence, development, circumstances or facts that have had a Material Adverse
Effect on the Business.
     (f) Title to Properties; Encumbrances.
     (i) Seller, either directly or through its Subsidiaries, has good title to
the Purchased Assets, free and clear of all Liens, other than Permissible Liens.
     (ii) Pier 1 Bank has good title to or a valid leasehold interest in, or is
licensed or otherwise entitled to use, all of the Pier 1 Bank Assets, free and
clear of all Liens, other than Permissible Liens.
     (iii) Upon consummation of the transactions contemplated by this Agreement,
at the Closing, the Purchaser shall be vested with good and marketable title in
and to the Purchased Assets, free and clear of all Liens other than Permissible
Liens. The Purchased Assets and the rights of Seller under the On-Going
Contracts, include as of the date hereof or will include, as of the Closing
Date, all the assets, properties, rights and interests (including, without
limitation, real property and tangible and intangible property) reasonably
necessary for the Purchaser to conduct the Business in all material respects as
currently conducted and as the same will be conducted on the Closing Date.
Notwithstanding the foregoing, Purchaser acknowledges and agrees that the
Purchased Assets do not include or encompass any proprietary trade secrets,
trade information, know-how, knowledge, policies, procedures, practices,
modeling, analysis or information of a confidential or proprietary nature owned
or controlled by FACS Group, Inc.
     (g) Litigation. Seller has Previously Disclosed a list and a summary
description of each pending Action with respect to the Accounts pending as of
the date hereof in which the Seller or Pier 1 Bank is a named defendant. There
are no Actions pending, in arbitration or before any Governmental Authority,
against Seller or its Subsidiaries, or to the Seller’s Knowledge, threatened
against Seller or its Subsidiaries, in each case that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Business.
     (h) Contracts. Each On-Going Contract is a valid, legal, binding agreement
of the Seller or Pier 1 Bank. The Seller has made available to the Purchaser
true and complete copies of all On-Going Contracts. Neither such Seller or Pier
1 Bank nor, to the Seller’s Knowledge, any other party thereto is in default
under the terms of any such On Going Contract, except for any such failures to
be valid and binding and such defaults as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on the
Business. Neither

Purchase and Sale Agreement — Page 16



--------------------------------------------------------------------------------



 



Seller nor Pier 1 Bank have received any written notice of termination,
cancellation, breach or default under any On-Going Contract.
     (i) Books and Records. All Books and Records of the Seller and its
Affiliates relating to the Business, the Master File and the Cardholder List
have been maintained accurately and in accordance with all Requirements of Law
applicable to the Seller or Pier 1 Bank and the Business in all material
respects. No third party (other than Affiliates of Seller) has rights to use or
market the information contained in the Master File and Cardholder List.
     (j) Compliance with Laws. Except to the extent that a breach of any of the
following would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Business:
     (i) since January 1, 2004, Seller and Pier 1 Bank have been in compliance
with all Requirements of Law relating to the Business and the Purchased Assets;
and
     (ii) since January 1, 2004, Seller and Pier 1 Bank have not been subject to
any capital plan or supervisory agreement, cease-and-desist or similar order or
directive or memorandum of understanding between any of them and any
Governmental Authority.
     (k) Accounts.
     (i) On the Closing Date, Pier 1 Bank will be the sole owner of and will
have good title to the Accounts, and Pier 1 (U.S.) or other Subsidiary of Seller
will be the sole owner of and have good title to the Gross Receivables on the
Accounts. Upon the Closing, subject to the filing of appropriate financing
statements and all required continuations, amendments and replacements thereof,
all right, title and interest in and to the Accounts, and the Gross Receivables
on the Accounts shall vest or be vested in the Purchaser, free and clear of all
Liens other than Permissible Liens.
     (ii) To the Seller’s Knowledge, each Account Agreement relating to an
Account (other than any Account Agreement with respect to any Charged Off
Account) is a valid and legally binding obligation of each obligor thereunder,
including any cosigner, guarantor or surety, and is enforceable against such
obligors in accordance with its terms, subject to (i) fraud and other possible
claims and defenses on disputed card transactions asserted by a Cardholder,
(ii) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other laws relating to or affecting creditors’ rights generally and
the effect of general equitable principles, and (iii) the Servicemembers Civil
Relief Act. The terms of the Account Agreements have not been waived (other than
on a case-by-case basis as reflected in the Books and Records in all material
respects) or modified in any material respect by Pier 1 Bank. No Account is
secured by any collateral whatsoever. Pier 1 Bank has not taken nor caused to be
taken any action to impair the Purchaser’s rights in the Accounts or to prevent
the Purchaser from collecting any portion of the Gross Receivables.
     (iii) Each Account complies in all material respects with the applicable
Account Agreement.

Purchase and Sale Agreement — Page 17



--------------------------------------------------------------------------------



 



     (iv) All Account applications have been taken and evaluated and applicants
notified in a manner that complied in all material respects with all applicable
Requirements of Law.
     (v) All Accounts have been solicited, originated, created, evaluated,
maintained and serviced in compliance in all material respects with all
applicable Requirements of Law.
     (vi) All notifications and disclosures made in connection with the Accounts
complied in all material respects with all applicable Requirements of Law.
     (vii) To the Knowledge of the Seller, each of the Gross Receivables arises
from or in connection with a bona fide sale transaction (including any amounts
in respect of finance charges, annual fees and other charges and fees assessed
on the Accounts).
     (viii) To the Knowledge of the Seller, Schedule 3.1(k) will set forth, in
all material respects, a complete and accurate delinquency aging report of the
Accounts as of the last completed billing cycle prior to the Cut-Off Time.
     (l) Qualifications. Pier 1 Bank is licensed and qualified in all
jurisdictions necessary to conduct activities with respect to the Accounts in
which it is engaged in accordance with all applicable Requirements of Law,
except where the failure to be so qualified would not reasonably be expected to
be, individually or in the aggregate, a Material Adverse Effect on the Business
or the Purchased Assets.
     (m) Taxes and Tax Returns. Except as Previously Disclosed or set forth on
Schedule 3.1(m).
     (i) Seller and Pier 1 Bank have filed all material Tax Returns that they
were required to file (taking into account all applicable extensions) on or
before the date hereof (in the case of the Seller, solely to the extent of any
Tax Returns related to the Business), and all Taxes required to be shown on such
Tax Returns have been timely paid.
     (ii) There are no pending or, to the Knowledge of the Seller, threatened
actions or proceedings for the assessment or collection of a material amount of
Taxes with respect to Pier 1 Bank, Seller or any current Affiliate, nor has Pier
1 Bank or any Affiliate thereof received any notice or inquiry from any
jurisdiction in which Pier 1 Bank does not currently file Tax Returns to the
effect that Pier 1 Bank may be subject to taxation by such jurisdiction.
     (iii) To the Knowledge of Seller, there are no pending or threatened
actions or proceedings for the assessment or collection of a material amount of
Taxes with respect to any former Affiliate of Pier 1 Bank or Seller for any
period during which such Person was an Affiliate of Pier 1 Bank or Seller.
     (iv) There are no outstanding waivers or agreements extending the statute
of limitation or the period for assessment, reassessment or collection of any
amount of Taxes to which Seller or Pier 1 Bank may be subject or relating to the
Purchased Assets

Purchase and Sale Agreement — Page 18



--------------------------------------------------------------------------------



 



or the Business, and no power of attorney that is currently in force has been
granted with respect to any matter relating to Taxes that could affect Seller or
Pier 1 Bank or relating to the Purchased Assets or the Business.
     (v) There are no Liens for any Taxes upon any of the Purchased Assets other
than Permissible Liens.
     (vi) Seller and Pier 1 Bank have properly and timely withheld, collected
and deposited all Taxes that are required to be withheld, collected and
deposited under all applicable Requirements of Law.
     (vii) Neither Seller nor Pier 1 Bank (in relation to the Purchased Assets
and the Business) is doing business in or engaged in a trade or business in any
jurisdiction in which it has not filed all required material Tax Returns, and no
notice or inquiry has been received from any jurisdiction in which Tax Returns
have not been filed by Seller or Pier 1 Bank (in respect of the Purchased Assets
and the Business) to the effect that the filing of Tax Returns may be required.
     (viii) Neither Seller nor Pier 1 Bank has been either a “distributing
corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock qualifying for
tax-free treatment under Section 355 of the Code (A) in the two years prior to
the date of this Agreement or (B) in a distribution that could otherwise
constitute part of a “plan” or a “series of related transactions” (within the
meaning of Section 355(e) of the Code) with the transactions contemplated by
this Agreement.
     (ix) Neither Seller nor Pier 1 Bank has any “corporate acquisition
indebtedness” within the meaning of Section 279(b) of the Code.
     (x) Neither Seller nor Pier 1 Bank has participated in a “listed
transaction” within the meaning of Treasury Regulations
Section 1.6011-4(c)(3)(i)(A).
     (xi) For state and local tax purposes, Pier 1 Bank has nexus only in
Nebraska. Pier 1 Bank makes no separate income tax filings, but files in
Nebraska as part of the Seller’s unitary tax group. Pier 1 Bank is included in
other Seller unitary tax group state income tax returns as required as well as
the Seller’s consolidated Federal income tax return. Pier 1 Bank files no other
income or other tax returns that have a material tax liability.
Notwithstanding any provision in this Agreement to the contrary, the only
representations and warranties made by Seller with respect to matters relating
to Taxes shall be the representations and warranties set forth in this
Section 3.1(m), and this Agreement shall not be interpreted in any manner that
is contrary thereto.
     (n) No Brokers or Finders. Any liability incurred by Seller, Pier 1 Bank or
their Affiliates for any financial advisory fees, brokerage fees, commissions or
finder’s fees directly or indirectly in connection with this Agreement or the
transactions contemplated hereby or by the Ancillary Agreements shall be borne
by Seller.

Purchase and Sale Agreement — Page 19



--------------------------------------------------------------------------------



 



     (o) Pier 1 Bank. The authorized capital stock of Pier 1 Bank consists of
40,000 shares of common stock, par value $10.00 per share, of which 20,000
shares are issued and outstanding. All of the issued and outstanding shares of
Pier 1 Bank Stock are beneficially and legally owned by Seller, free and clear
of all Liens. All of the issued and outstanding shares of Pier 1 Bank Stock are
duly authorized, validly issued, fully paid and nonassessable. There are no
outstanding (i) securities convertible into or exchangeable for Pier 1 Bank
Stock, (ii) options, warrants, calls or other rights to purchase or subscribe
for Pier 1 Bank Stock or (iii) contracts of any kind to which Pier 1 Bank or any
of its Affiliates is subject or bound requiring the issuance after the date of
this Agreement of (x) Pier 1 Bank Stock, (y) any convertible or exchangeable
security of the type referred to in clause (i) or (z) any options, warrants,
calls or rights of the type referred to in clause (ii). Pier 1 Bank does not
own, directly or indirectly, any equity interest or investment in any Person.
     (p) Intellectual Property. Seller, Pier 1 Bank and their Subsidiaries have
not granted any license or other right to any third party, except as may be
contemplated in the On-Going Contracts, to use the Transferred Intellectual
Property (i) in connection with any Credit Card program or (ii) that would
violate any rights in the Transferred Intellectual Property granted to the
Purchaser pursuant to the Program Agreement.
     (q) Personal Information. (i) Seller and Pier 1 Bank, to the extent
required by Privacy Law, each have a written privacy policy which governs their
respective collection, use and disclosure of Personal Information and Seller and
Pier 1 Bank are in compliance, in all material respects, with their respective
privacy policies; (ii) all required consents to the collection, use or
disclosure of Personal Information (and in particular, the information contained
in the Master File and Cardholders List) in connection with the conduct of the
Business have been obtained in accordance with Privacy Laws; and (iii) all
required consents to the disclosure of Personal Information (and in particular,
the information contained in the Master File and Cardholders List) to the
Purchaser have been obtained in accordance with Privacy Laws.
     (r) Licenses and Permits. (a) All material licenses, franchises, permits,
certificates, approvals or other similar authorizations affecting, or relating
to the Purchased Assets or the conduct of the Business (the “Seller Permits”)
are valid and in full force and effect; and (b) none of Seller or Pier 1 Bank is
in material default, and no condition exists that with notice or lapse of time
or otherwise would constitute a material default, under Seller Permits.
     (s) Financial Statements. Schedule 3.1(s) sets forth (i) the balance sheet
and statement of operations for Pier 1 Bank at, or for the 12 months ended,
February 25, 2006, (the “Annual Financial Information”), and (ii) the statement
of operations and a balance sheet for Pier 1 Bank at, or for the three Fiscal
Months ended May 27, 2006 (the “Interim Financial Information” and together with
the Annual Financial Information, the “Financial Information”). The Annual
Financial Information has been prepared on a basis consistent with the audited
consolidated financial statements of Pier 1 Imports.
     Section 3.2. Representations and Warranties of the Purchaser. Except as
Previously Disclosed, the Purchaser represents and warrants to the Seller as
follows:

Purchase and Sale Agreement — Page 20



--------------------------------------------------------------------------------



 



     (a) Existence and Authority. The Purchaser is a validly existing national
banking association, duly organized and in good standing under the laws of the
United States of America, and has the corporate power and authority to carry on
its business as now conducted and to acquire and operate Pier 1 Bank and the
Business as currently conducted or as proposed to be conducted.
     (b) Authorization and Validity. The Purchaser has the requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement and each of the Ancillary Agreements and the consummation by the
Purchaser of the transactions contemplated hereby and thereby to which it is a
party. The making, execution, delivery and performance of this Agreement and
each Ancillary Agreement have been duly authorized by the Purchaser by all
necessary corporate action. This Agreement has been duly executed and delivered
by the Purchaser and each Ancillary Agreement has been or shall have been, at
the Closing Date, duly executed and delivered by the Purchaser. Assuming that
this Agreement has been, and the Ancillary Agreements have been or shall be on
or prior to the Closing Date, duly authorized, executed and delivered by the
Seller party thereto, this Agreement is, and the Ancillary Agreements shall be
at the Closing Date, the legal, valid and binding obligations of the Purchaser,
enforceable against the Purchaser in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, moratorium, reorganization,
fraudulent transfer and other laws affecting creditors’ rights generally and to
general equitable principles.
     (c) Governmental and Third-Party Consents. No notices, reports or other
filings are required to be made by the Purchaser with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the Purchaser from, any Governmental Authority or any other third party in
connection with the execution, delivery and performance of this Agreement and
the Ancillary Agreements by the Purchaser, as applicable, or the consummation by
the Purchaser of the transactions contemplated by this Agreement or the
Ancillary Agreements, except for the Requisite Regulatory Approvals and for such
other notices, reports, filings, consents, registrations, approvals, permits or
authorizations the failure to obtain which would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect on the
Purchaser or on the Business following the Closing Date. The Purchaser has no
reason to believe that it will not be able to obtain the Requisite Regulatory
Approvals on a timely basis.
     (d) No Conflicts. The execution, delivery and performance by the Purchaser
of this Agreement and the Ancillary Agreements do not, and (subject to obtaining
the Requisite Regulatory Approvals and the other Previously Disclosed
governmental and third-party consents, registrations, approvals, permits and
authorizations referred to in Section 3.2(c)) the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements will
not:
     (i) breach, violate, conflict with or be prohibited by the Purchaser’s
Constituent Documents;
     (ii) breach, violate, conflict with or be prohibited by any Requirement of
Law or Applicable Order applicable to the Purchaser; or

Purchase and Sale Agreement — Page 21



--------------------------------------------------------------------------------



 



     (iii) breach, violate, conflict with, be prohibited by, require any
additional approval under or result in a default under the terms, conditions or
provisions of any Contract of the Purchaser, or give any third party the right
to terminate or cancel any right of the Purchaser, conflict with, be prohibited
by, require any additional approval under any such Contract, or accelerate the
performance of its obligation thereunder;
except in each case described in clause (iii), for any breach, violation,
default, termination, cancellation, acceleration or Lien that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Purchaser or on the Business following the Closing Date.
     (e) Absence of Certain Changes. Since January 1, 2006, there has not been
any change in the financial condition or results of operations of the Purchaser
that has had, individually or in the aggregate, a Material Adverse Effect on the
Purchaser or on the Business as of the Closing Date.
     (f) Compliance with Laws. Except to the extent that a breach of any of the
following would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Purchaser, or be expected to have on
the Business a Material Adverse Effect, as of the Closing Date:
     (i) Since January 1, 2004, the Purchaser is in compliance with all
Requirements of Law relating to its credit card business; and
     (ii) Since January 1, 2004, neither the Purchaser nor any of its
Subsidiaries is subject to any capital plan or supervisory agreement,
cease-and-desist or similar order or directive or memorandum of understanding
between it and any Governmental Authority or issued by any Governmental
Authority, nor has any of them adopted any board resolutions at the request of
any Governmental Authority.
     (g) Servicing Qualifications. The Purchaser is licensed and qualified in
all jurisdictions necessary to service the Accounts in accordance with all
applicable Requirements of Law, except where the failure to be so qualified
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Purchaser or the Business or on the ability of
the Purchaser to perform its duties as servicer, under the Program Agreement
following the Closing Date.
     (h) Financing. The Purchaser has sufficient cash, available lines of credit
or other sources of immediately available funds to enable it to pay the
Estimated Closing Payment and the Purchase Price as required by Section 2.3 and
to timely pay any other amounts to be paid by it under this Agreement.
     (i) Litigation. Except as described in the publicly filed prospectuses in
connection with the Chase Issuance Trust, there are no actions, suits,
proceedings or claims pending, in arbitration or before any Governmental
Authority, to which the Purchaser or any of its Subsidiaries is a served Party,
or to the Purchaser’s Knowledge, threatened against Purchaser or any of its
Subsidiaries, in each case that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Purchaser or
on the Business.

Purchase and Sale Agreement — Page 22



--------------------------------------------------------------------------------



 



     (j) No Brokers or Finders. Any liability incurred by the Purchaser or its
Affiliates for any financial advisory fees, brokerage fees, commissions or
finder’s fees directly or indirectly in connection with this Agreement or the
transactions contemplated hereby or by the Ancillary Agreements shall be borne
by the Purchaser.
     (k) Restricted Securities. The Purchaser understands that the shares of
Pier 1 Bank are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to such laws, Purchaser must hold those
securities indefinitely unless they are registered with the Securities and
Exchange Commission (the “SEC”) and qualified by applicable state Governmental
Authorities or an exemption from such registration and qualification is
available.
     (l) Investment Representation. The Purchaser is purchasing the Pier 1 Bank
Stock for its own account with the present intention of holding such securities
for investment purposes and not with a view to or for sale in connection with
any public distribution of such securities in violation of any federal or state
securities laws. The Purchaser is an “accredited investor” as defined in
Regulation D promulgated by the SEC under the Securities Act of 1933, as amended
(the “Securities Act”). Purchaser understands the risks of the transactions
contemplated hereby and of ownership of the Pier 1 Bank Stock. Purchaser
acknowledges that the Pier 1 Bank Stock has not been registered under the
Securities Act or any state or foreign securities laws and that the Pier 1 Bank
Stock may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of unless such sale, transfer, offer, pledge, hypothecation
or other disposition is pursuant to the terms of an effective registration
statement under the Securities Act and qualification under any applicable state
or foreign securities laws or pursuant to an exemption from registration under
the Securities Act and any applicable state or foreign securities laws.
     Section 3.3. No Other Representations or Warranties; No Recourse. Except as
expressly set forth in this Article III or the Ancillary Agreements, neither the
Seller nor the Purchaser have made or make any other express or implied
representations, or any express or implied warranty, either written or oral,
with respect to the Purchased Assets, Seller, the Business or the Purchaser,
respectively, or as to any other matter whatsoever. Except as otherwise
expressly provided herein or in any Ancillary Agreement, the sale of the
Purchased Assets is without recourse of any kind to Seller or its Affiliates or
to the Purchaser or its Affiliates. To the extent this Agreement or any
Ancillary Agreements may allow Purchaser recourse with respect to any Affiliates
of Seller, Purchaser acknowledges and agrees, notwithstanding anything in this
Agreement or the Ancillary Agreements to the contrary, that Purchaser’s only
recourse will be to Seller, and Seller acknowledges and agrees that it will be
solely responsible for any failure by its Affiliates to fulfill their
obligations as contemplated by this Agreement or the Ancillary Agreements, as
applicable. THE PURCHASER ACKNOWLEDGES THAT SELLER DISCLAIMS ALL WARRANTIES
OTHER THAN THOSE EXPRESSLY CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE.

Purchase and Sale Agreement — Page 23



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS
     Section 4.1. Conduct of Business. Except as otherwise contemplated hereby
or by the Ancillary Agreements, and except for transactions in the ordinary
course of business or those necessary to unwind the securitization evidenced by
the Pooling and Servicing Agreement, until the Closing Date, Seller shall, and
shall cause Pier 1 Bank to, conduct the Business or cause the Business to be
conducted in the ordinary course consistent with past practice. Without limiting
the generality of the foregoing, Seller shall (as it relates to the Business),
and shall cause Pier 1 Bank to, use their respective reasonable best efforts to
(i) preserve intact the business organizations and relationships with third
parties relating to the Business, (ii) to keep available the services of
required Employees until the Closing Date, (iii) to preserve beneficial
relationships with customers and Cardholders in connection with the Business,
and (iv) follow substantially the same procedures, practices and standards, in
all material respects, including collection practices and accounting practices
for charge-offs and reserves, as in effect on the date of this Agreement.
     Section 4.2. Certain Changes.
     (a) Without limiting Section 4.1, except as otherwise contemplated hereby
or by the Ancillary Agreements or as required by applicable Requirements of Law
or necessary for the unwinding of the securitization evidenced by the Pooling
and Servicing Agreement, from the date of this Agreement until the Closing Date
without the prior written consent of the Purchaser (which consent shall not be
unreasonably withheld or delayed), Seller shall not, and shall cause Pier 1 Bank
not to:
     (i) enter into, terminate, amend, renew, subject to any Lien, or otherwise
modify any On-Going Contract except in the ordinary course of the Business
consistent with past practice and only to the extent such entry, termination,
amendment, or subjection would not have or be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect on the Business or
on the Purchased Assets;
     (ii) in connection with the Business, acquire a material amount of assets
from any other Person or all or substantially all of the assets of any Person,
whether by merger, asset purchase or otherwise, if, in either case, such assets
would constitute Purchased Assets;
     (iii) make any material change in: (x) any financial accounting practices,
policies or procedures (to the extent any such change would be binding on or
otherwise affect the Business or the Purchaser following the Closing, and except
for any change in accounting practices, polices and procedures required by
reason of a concurrent change in GAAP); (y) any collections, pricing,
origination, charge-off, reaging, delinquency, recovery, posting, credit or
underwriting practices, risk management, servicing, policies and procedures or
method of assigning status codes with respect to the Accounts; or (z) the
servicing practices, policies and procedures of Pier 1 Bank with respect to the
Gross Receivables;

Purchase and Sale Agreement — Page 24



--------------------------------------------------------------------------------



 



     (iv) sell, lease or otherwise dispose of any of the Purchased Assets,
except (1) in the ordinary course of business, (2) pursuant to the terms of
Contracts or commitments existing as of the date of this Agreement and
Previously Disclosed, (3) as otherwise Previously Disclosed, or (4) to
effectuate the conveyance of the Purchased Assets as contemplated by this
Agreement;
     (v) except in the ordinary course of business consistent with past
practice, settle any material claim, action or proceeding or waive any material
rights or claims in respect of the Business in a manner that would have a
Material Adverse Effect on the Business or any of the Purchased Assets after the
Closing;
     (vi) except as described on Schedule 4.2(a)(vi), transfer any interest in,
or subject to any Lien, the Purchased Assets to any other Person other than, in
the ordinary course of business consistent with past practices, to a collection
agency in respect of Charged Off Accounts;
     (vii) agree with any Person or otherwise commit themselves to do any of the
foregoing; or
     (viii) with respect to the Purchased Assets, except as such matters relate
to Excluded Taxes that are income taxes and/or franchise taxes, (A) make or
revoke any material Tax election or change any method of Tax accounting;
(B) enter into any settlement or compromise of any material Tax liability;
(C) file an amended Tax Return with respect to any material Tax; (D) change any
material Tax accounting period; (E) enter into any closing agreement relating to
any material Tax; (F) surrender any right to claim a material Tax refund.
     (b) Notwithstanding the foregoing, Seller and Purchaser acknowledge and
agree that, prior to or concurrently with the Closing, Seller and its Affiliates
and Pier 1 Bank may terminate any inter-company agreements in anticipation of
Pier 1 Bank no longer being an Affiliate of Seller. In addition, Seller and
Purchaser acknowledge and agree that, prior to or concurrently with the Closing,
Seller and/or Pier 1 Bank may take the additional actions set forth on
Schedule 4.2(b).
     Section 4.3. Employees. Seller shall cause Pier 1 Bank to terminate all
Employees effective as of the Closing Date.
     Section 4.4. Access and Confidentiality.
     (a) Until the Closing Date, upon reasonable prior notice and subject to
applicable Requirements of Law relating to the exchange of information,
(i) Seller shall, and shall cause Pier 1 Bank to, permit the Purchaser and its
authorized representatives to have reasonable access, during regular business
hours for purposes consistent with this Agreement, to the properties and Books
and Records relating to the Business, including the Master File and the
Cardholder List, to the extent that such access does not unduly interfere with
the business of the Seller or Pier 1 Bank; provided that the Purchaser and such
representatives comply with the confidentiality obligations contained herein and
in the Confidentiality Agreement (defined below); and (ii) Seller and Pier 1
Bank or the Purchaser, as applicable, shall direct its respective employees,

Purchase and Sale Agreement — Page 25



--------------------------------------------------------------------------------



 



agents and representatives and shall cause the employees, agents and
representatives of its respective Affiliates, to cooperate fully with the
Purchaser or Seller, as the case may be, and its respective representatives in
accessing such items; provided, that, in each case, the Purchaser and Seller, as
applicable, and its respective representatives shall comply with the
confidentiality obligations contained herein, and provided, further, that the
foregoing shall not (1) require the Seller or Pier 1 Bank to permit any
inspection, or to disclose any information, that in their reasonable judgment is
prohibited or would result in the disclosure of any proprietary information or
trade secrets of third parties (including FACS Group, Inc.) or trade secrets of
the Seller or its Affiliates unrelated to the Business or violate any
obligations of the Seller or its Affiliates to any third party with respect to
confidentiality or (2) require any disclosure by the Seller or its Affiliates
that could, as a result of such disclosure, have the effect of causing the
waiver of any attorney-client privilege. After the Closing, Seller shall keep
confidential all Personal Information it disclosed to the Purchaser and all
information relating to the Business and Pier 1 Bank, except information (other
than Personal Information) which; (i) is part of the public domain; (ii) becomes
part of the public domain other than as a result of a breach of these provisions
by Seller; (iii) was received in good faith after Closing from an independent
Person who was lawfully in possession of the information free of any obligation
of confidence; (iv) is released from the provisions of this agreement by the
written authorization of the Purchaser, or (v) is required to be disclosed by an
applicable Requirement of Law.
     (b) If this Agreement is terminated, each party, at its own expense, shall
promptly deliver (without retaining any copies) to the other party or (at their
option) confirm in writing to the other party that it has completely destroyed
all information furnished to such party or its representatives by the other
party or any of their agents, employees or representatives in connection with
this Agreement, whether so obtained before or after the execution hereof, and
all analyses, compilations, forecasts, studies or other documents prepared by
such party or its representatives that contain or reflect any such information;
provided, however, that the foregoing shall not apply to summary analyses made
by such party that such party is required to retain (i) as part of the minutes
of the proceedings of its board of directors or any committee thereof, or (ii)
to comply with applicable Requirements of Law. Notwithstanding the return or
destruction of such information by the receiving party and/or its agents,
employees and representatives, the receiving party and its agents, employees and
representatives will continue to be bound by its obligations hereunder and under
the Confidentiality Agreement regarding the use and confidentiality of such
information.
     (c) In addition to the confidentiality arrangements contained herein, all
information provided or obtained in connection with the transactions
contemplated by this Agreement and by the Ancillary Agreements (including
pursuant to clause (a) above) on or prior to the Closing Date shall be held by
the Purchaser in accordance with the Confidentiality Agreement, dated May 4,
2006 between the Purchaser and Pier 1 Imports (the “Confidentiality Agreement”).
In the event of a conflict or inconsistency between the terms of this Agreement
and the Confidentiality Agreement, the terms of the Confidentiality Agreement
shall govern.
     (d) The Parties agree that monetary damages would not be a sufficient
remedy for any breach of the foregoing provisions of this Section 4.4 and the
provisions of the Confidentiality Agreement, and that, in addition to all other
remedies, each Party will be entitled to seek specific performance and to seek
injunctive or other equitable relief as a remedy for any

Purchase and Sale Agreement — Page 26



--------------------------------------------------------------------------------



 



breach of the foregoing provisions of this Section 4.4 and the provisions of the
Confidentiality Agreement.
     (e) From the date hereof through the Closing Date, Seller shall provide to
the Purchaser portfolio statistical reports, as available.
     Section 4.5. Reasonable Best Efforts; Other Filings.
     (a) Subject to the terms and conditions of this Agreement, the Purchaser
shall, and shall cause its Subsidiaries to, and Seller shall, and shall cause
its Subsidiaries, including Pier 1 Bank, to use reasonable best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable Requirements of Law, so as to
permit consummation of the transactions contemplated by this Agreement as
promptly as reasonably practicable and shall cooperate fully with each other to
that end.
     (b) Without limiting the foregoing, the Parties shall use their reasonable
best efforts to obtain the Requisite Regulatory Approvals with respect to the
Purchase to allow the Purchaser to perform its obligations under the Program
Agreement, in each case in time to permit the Closing Date to occur on or before
October 31, 2006. The Parties hereby agree, without any request or demand by the
other Parties, (i) to make all necessary filings related to the Requisite
Regulatory Approvals with respect to the Purchase no later than twenty-one
(21) Business Days from the execution and delivery of this Agreement, (ii) to
supply as promptly as practicable to the appropriate Governmental Authorities
any additional information and documentary material that may be requested in
connection with the receipt of the Requisite Regulatory Approvals and (iii) to
prosecute actively all such filings and pursue the receipt of each Requisite
Regulatory Approval and the licenses, permits or other qualifications referred
to in clause (ii) above.
     (c) Purchaser shall promptly notify Seller in writing, and Seller shall
promptly notify Purchaser in writing, upon (i) becoming aware of any order or
decree or any complaint seeking an order or decree restraining or enjoining the
execution of any Ancillary Agreement or the consummation of the transactions
contemplated by this Agreement or any Ancillary Agreement, or (ii) receiving any
notice from any Governmental Authority of its intention to (A) institute a suit
or proceeding to restrain or enjoin the execution of any Ancillary Agreement or
the consummation of the transactions contemplated by this Agreement or any
Ancillary Agreement, (B) nullify or render ineffective this Agreement or the
Ancillary Agreements if such transactions are consummated, or (C) fail to issue
or give any of the Requisite Regulatory Approvals.
     (d) Any filing fees under the HSR Act or any other domestic or foreign
antitrust merger control laws shall be borne by the Purchaser.
     Section 4.6. Additional Instruments. At the reasonable request of Seller,
on the one hand, or the Purchaser, on the other hand, at or after the Closing,
the other Person shall promptly execute and deliver, or cause to be executed and
delivered, to the requesting party such assignments, bills of sale, assumption
agreements, consents and other similar instruments in addition to those required
by this Agreement, in form and substance reasonably satisfactory to the
requesting party, as may be reasonably necessary to carry out or implement any
provision of this Agreement or any Ancillary Agreement or to make effective the
Purchase.

Purchase and Sale Agreement — Page 27



--------------------------------------------------------------------------------



 



     Section 4.7. Credit Card Marks; Branding. It is expressly agreed that,
except for the license granted in the Program Agreement, the Purchaser is not
purchasing or acquiring any right, title or interest in the Pier 1 Licensed
Marks or other trademarks, service marks, copyrights or other Intellectual
Property Rights of the Seller or its Affiliates or that the Seller and its
Affiliates have used prior to the date of this Agreement (or shall use or own
thereafter) in connection with the Accounts or the Business (collectively, the
“Credit Card Marks”). The Purchaser acknowledges that the Seller or its
Affiliates own the Credit Card Marks and goodwill related thereto and symbolized
thereby.
     Section 4.8. Notice to Cardholders.
     (a) Notice. Purchaser shall provide notice to the Cardholders in accordance
with Section 2.1(b) of the Program Agreement.
     (b) Communications. From and after the date of this Agreement and until the
Closing, Purchaser and its Affiliates shall not communicate with the Cardholders
(whether by mail, by telephone or otherwise) regarding the Business or their
Accounts without the prior written consent of Seller, which consent shall not be
unreasonably withheld or delayed.
     Section 4.9. Cooperation in Obtaining Approval and Consents. Purchaser
agrees to cause one or more of its Affiliates to assume or to join as joint and
several indemnitors, and irrevocable and unconditional guarantors and sureties,
of the obligations of the Purchaser to the extent reasonably requested by any
other party whose consent, approval or action is reasonably required in
connection with the transfer of the Purchased Assets.
     Section 4.10. Post-Closing Access. Purchaser shall, upon reasonable notice
and subject to applicable Requirements of Law relating to the exchange of
information, afford to the Seller, its Affiliates and their representatives
reasonable access (including the right to copy), without charge, during normal
business hours, to the Purchased Assets, the Books and Records relating thereto,
and any Person who maintains or controls any of the foregoing for the Purchaser
or its Affiliates, all as may be reasonably requested by the Seller or any of
its Affiliates in order to enable the Seller to (i) prepare the Final Closing
Statement and participate in the resolution of any disputes relating thereto;
(ii) permit the performance of any covenants required to be performed under this
Agreement and the Ancillary Agreements after the Closing Date; (iii) permit the
preparation of any Tax Return or other document required to be filed with any
Governmental Authority; and (iv) respond to any proceeding or to any claim made,
or to any request for information, by any Governmental Authority or any other
Person not a party hereto (other than an Affiliate of the Purchaser), including
any Cardholder with respect to matters that may constitute Excluded Liabilities.
     Section 4.11. Cooperation in Litigation.
     (a) Subject to Section 8.4, Seller and the Purchaser shall cooperate, to
the extent reasonably requested by the other, in the handling and disposition of
any claim, action, suit, arbitration, proceeding, investigation or regulatory
inquiry (“Actions”), whether or not listed on the Schedules and whether or not
pending or threatened prior to the Closing that arise out of or are related to
any event or occurrence with respect to the Business prior to the Closing;
provided,

Purchase and Sale Agreement — Page 28



--------------------------------------------------------------------------------



 



however, that the party ultimately responsible for discharging such Action shall
have the authority to take such actions as it deems necessary or advisable, in
its sole discretion, to discharge such Action, subject, however, to the
provisions of this Agreement.
     (b) Seller shall be entitled to keep copies of all litigation filings,
correspondence, Books and Records and other documentation of any kind that
Seller reasonably determines are necessary or desirable in connection with the
handling and disposition of the Actions by Seller and its Affiliates.
     Section 4.12. Preservation of and Access to Books and Records. The
Purchaser shall preserve and keep all Books and Records of the Business which
constitute a portion of the Purchased Assets or are owned by Pier 1 Bank and all
information relating to the accounting, business, financial and Tax affairs of
the Business that are in existence on the Closing Date but relate to the
Business prior to the Closing Date for a period of seven (7) years after the
Closing Date, or for any longer period (i) as may be required by any federal,
state, local or foreign governmental body or agency, (ii) as may be reasonably
necessary with respect to the prosecution or defense of any audit or other
Action that is then pending or threatened, or (iii) that is equivalent to the
period established by any applicable statute of limitations (excluding any
extension or waiver thereof) with respect to matters pertaining to Taxes. For a
period of four (4) years following the seven (7) year period specified above, if
the Purchaser wishes to destroy such records, the Purchaser shall first provide
Seller the opportunity to take possession of the same.
     Section 4.13. Bulk Sales Law. Purchaser hereby waives compliance by Seller,
in connection with the transactions contemplated hereby, with the provisions of
any applicable bulk sales law (including the Uniform Commercial Code Bulk
Transfer provisions).
     Section 4.14. Third-Party Consents.
     (a) To the extent that any consent needed to assign to the Purchaser any
On-Going Contract has not been obtained on or prior to the Closing Date, this
Agreement and any document delivered pursuant hereto shall not constitute an
assignment or attempted assignment thereof if such assignment or attempted
assignment would constitute a breach of such On-Going Contract or would give
rise to a valid right of termination thereof. If any such third-party consent
shall not be obtained on or prior to the Closing Date, then the Parties shall
cooperate in entering into alternative arrangements at the Closing Date pursuant
to which the Purchaser would obtain substantially all of the benefits and become
responsible for substantially all of the obligations under such On-Going
Contract.
     (b) The Purchaser and Seller shall use commercially reasonable efforts
(which for purposes of this Section 4.14 shall not require any payment of money
by Seller or the Purchaser, except as agreed between them in writing) to seek
any required consents to the assignment of the On-Going Contracts which have not
been obtained as of the Closing Date and promptly upon receipt of such consents
shall effect such assignments.

Purchase and Sale Agreement — Page 29



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS TO EFFECT THE PURCHASE
     Section 5.1. Conditions to Each Party’s Obligations. The respective
obligations of Seller and the Purchaser to effect the Purchase are subject to
the fulfillment or written waiver, at or prior to the Closing Date, of the
following conditions:
     (a) Governmental and Regulatory Approvals. All of the Requisite Regulatory
Approvals shall have been obtained and shall be in full force and effect and all
waiting periods required by law shall have expired or been terminated, and all
other approvals or authorizations of, filings and registrations with, and
notifications to, all Governmental Authorities required to effect the Purchase
shall have been obtained and shall be in full force and effect, except to the
extent that the failure to obtain such an approval or authorization (other than
a Requisite Regulatory Approval) would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Business or
on Seller.
     (b) Third Party Consents. The consents and approvals of the Persons set
forth in Schedule 3.1(c) and Schedule 3.2(c) with respect to the Closing shall
have been obtained and shall be in full force and effect, except to the extent
that the failure to obtain such a consent or approval would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Business, the Seller or the Purchaser.
     (c) No Injunction or Prohibition. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, by-law, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and prohibits or
makes illegal consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements.
     (d) Program Agreement. The Program Agreement shall have been duly executed
and delivered by the parties thereto.
     (e) Instrument of Assignment and Assumption. The Instrument of Assignment
and Assumption shall have been duly executed and delivered by the parties
thereto.
     (f) Operating Procedures. Purchaser and Pier 1 (U.S.) shall have reached
mutual agreement with respect to the form and content of the initial Operating
Procedures under the Program Agreement.
     Section 5.2. Conditions to Obligations of the Purchaser. The obligations of
the Purchaser to effect the Purchase are subject to the fulfillment or waiver by
it in writing, at or prior to the Closing Date, of the following additional
conditions:
     (a) Performance. Seller shall have performed in all material respects all
of its obligations, covenants and agreements set forth in this Agreement to the
extent required to be performed at or prior to the Closing Date.

Purchase and Sale Agreement — Page 30



--------------------------------------------------------------------------------



 



     (b) Representations. The representations and warranties of Seller set forth
in this Agreement shall be true and correct as of the Closing Date (except that
representations or warranties that by their terms speak as of the date of this
Agreement or some other date shall be true and correct only as of such date),
except to the extent that any failure to be so true and correct (after excluding
the effect of any Knowledge, Material Adverse Effect or other materiality
qualifier set forth in any such representation or warranty) would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
on the Business following the Closing Date.
     (c) Certificate. The Purchaser shall have received a certificate signed on
the Seller’s behalf by an executive officer of the Seller, dated the Closing
Date, to the effect that the conditions set forth in Sections 5.2(a) and 5.2(b)
have been satisfied.
     Section 5.3. Conditions to Obligations of Seller. The obligations of the
Seller to effect the Purchase are subject to the fulfillment or waiver by it in
writing, at or prior to the Closing Date, of the following additional
conditions:
     (a) Performance. The Purchaser shall have performed in all material
respects all of its obligations, covenants and agreements set forth in this
Agreement to the extent required to be performed at or prior to the Closing
Date.
     (b) Representations. The representations and warranties of the Purchaser
set forth in this Agreement shall be true and correct as of the Closing Date
(except that any representations or warranties that by their terms speak as of
the date of this Agreement or some other date shall be true and correct only as
of such date), except to the extent that any failure to be so true and correct
(after excluding the effect of any Knowledge, Material Adverse Effect or
materiality qualifier set forth in any such representation or warranty) would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Business following the Closing Date.
     (c) Certificate. The Seller shall have received a certificate signed on the
Purchaser’s behalf by an executive officer of the Purchaser, dated the Closing
Date, to the effect that the conditions set forth in Sections 5.3(a) and 5.3(b)
have been satisfied.
     (d) Termination of Securitization. The Seller shall have terminated, or
caused to be terminated, the Pooling and Servicing Agreement so that the Gross
Receivables on the Accounts may be transferred to Purchaser by Pier 1 (U.S.) or
other designated Subsidiary of Seller.
ARTICLE VI
TERMINATION
     Section 6.1. Termination Prior to the Closing. This Agreement may be
terminated at any time before the Closing Date:
     (a) by the mutual written consent of the Parties hereto;

Purchase and Sale Agreement — Page 31



--------------------------------------------------------------------------------



 



     (b) by either the Purchaser or Seller, if any Requisite Regulatory Approval
or any other approval of a Governmental Authority, the lack of which would
result in the failure to satisfy the condition set forth in Section 5.1(a), has
been denied by the applicable Governmental Authority and such denial has become
final and nonappealable;
     (c) by either the Purchaser or Seller, if prior to the Closing, (i) any
permanent injunction or action by any Governmental Authority of competent
jurisdiction prohibiting consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements becomes final and nonappealable; (ii) any
law or regulation makes consummation of the transactions contemplated by this
Agreement or the Ancillary Agreements illegal or otherwise prohibited; or
(iii) consummation of the transactions contemplated by this Agreement or the
Ancillary Agreements would violate any nonappealable final order, decree or
judgment of any Governmental Authority having competent jurisdiction;
     (d) by either the Purchaser or Seller, if the Purchase is not consummated
by January 31, 2007; provided, however, that neither the Purchaser nor Seller
may terminate this Agreement pursuant to this Section 6.1(d) if such party’s
breach of any representation, warranty or covenant contained herein has been the
cause of or resulted in the failure to consummate such transactions by such
date; or
     (e) by either the Purchaser or Seller, in the event of a breach or default
in the performance by the other party of any material representation, warranty,
covenant or agreement of such other party, which breach or default (i) would,
individually or in the aggregate with all other uncured breaches and defaults of
such other party, constitute grounds for the conditions set forth in
Section 5.2(a) or (b) or Section 5.3(a) or (b), as the case may be, not to be
satisfied at the Closing Date, and (ii) has not been, or cannot be, cured within
thirty (30) days after written notice, describing such breach or default in
reasonable detail, is given by the terminating party to the breaching or
defaulting party.
     Section 6.2. Effect of Termination. If this Agreement is terminated, it and
the Ancillary Agreements shall become void and of no further effect and no party
hereto (or any of its Affiliates, directors, officers, representatives or
agents) shall have any liability or further obligation to any other party to
this Agreement, except (i) the representations set forth in Sections 3.1(n) and
3.2(j), (k) and (l) and the obligations set forth in Sections 4.3(b)-(d), this
Section 6.2 and Article IX (other than Section 9.10 thereof) shall continue to
apply following any such termination, and (ii) termination of this Agreement
shall not relieve any party of any liability arising out of or resulting from
any knowing, willful or intentional breach of this Agreement by such party prior
to such termination.
ARTICLE VII
TAX MATTERS
     Section 7.1. Tax Indemnity.
     (a) Seller shall be liable for and shall indemnify and hold harmless the
Purchaser from and against any and all Excluded Taxes and any expenses related
thereto.

Purchase and Sale Agreement — Page 32



--------------------------------------------------------------------------------



 



     (b) The Purchaser shall be liable for and indemnify and hold harmless
Seller from and against any and all Taxes and any expenses related thereto to
the extent that such Taxes are (i) Taxes relating to the Purchased Assets, the
Business or the Pier 1 Bank Liabilities for any Post-Closing Tax Period;
(ii) Taxes of Pier 1 Bank for any Post-Closing Tax Period; or (iii) with respect
to Straddle Taxes, Taxes of Pier 1 Bank which are not allocable, pursuant to
Section 7.1(c), to the portion of such period ending on the Closing Date.
     (c) With respect to Taxes that are payable for a taxable period that begins
before the Closing Date and ends after the Closing Date (the “Straddle Taxes”),
the portion of any such Tax that is allocable to the Pre-Closing Tax Period
shall be in the case of (i) Taxes imposed on a periodic basis or otherwise
measured by the level of any item deemed to be the amount of such Taxes for the
entire period (or, in the case of such Taxes determined on an arrears basis, the
amount of such Taxes for the immediately preceding period), multiplied by a
fraction the numerator of which is the number of calendar days in the period
ending on the Closing Date and the denominator of which is the number of
calendar days in the entire period irrespective of the lien or assessment date
of such Taxes; and (ii) Taxes imposed on or measured by income, gross receipts,
wages, expenses or other similar periodic measures or imposed on sales,
assignments or any other transfers of any property deemed equal to the amount
which would be payable if the taxable year ended with the Closing Date (based on
an interim closing of the books as of the Closing).
     (d) Notwithstanding any other provision in this Agreement to the contrary,
to the extent Seller or any of its Affiliates (other than Pier 1 Bank) had paid
estimated Taxes that are attributable to the income, gain, business or
activities of Pier 1 Bank for any Post-Closing Tax Period and prior to the
Closing Date Seller has not been reimbursed for such expenses, Seller’s
liability for Taxes pursuant to this Agreement shall be reduced by the amount of
such payments.
     Section 7.2. Preparation and Filing of Tax Returns.
     (a) Seller shall prepare, with respect to the Purchased Assets, and shall
cause Pier 1 Bank to prepare or cause to be prepared, in a manner consistent
with past practice (but only to the extent such past practices shall not, in the
reasonable judgment of Seller, cause Seller or Pier 1 Bank to incur any
penalties or additional Taxes) and file or cause to be filed on a timely basis
all (i) Tax Returns with respect to the Purchased Assets and the Business and
Pier 1 Bank for taxable years or periods that end on or before the Closing Date
and (ii) consolidated, unitary, combined or similar Tax Returns (the
“Consolidated Tax Returns”) that include Pier 1 Bank and Seller or any of their
Affiliates no matter when such taxable years end.
     (b) Except as provided in Section 7.2(a) hereof, the Purchaser shall
prepare or cause to be prepared and file or cause to be filed (at the expense of
Purchaser) on a timely basis all other Tax Returns with respect to the Business,
Pier 1 Bank, the Purchased Assets and, subject to Seller’s indemnity for Taxes
as provided in Section 7.1(a) hereof, pay all Taxes reported as due on such Tax
Returns.
     (c) With respect to any Tax Return required to be filed or caused to be
filed by Seller or the Purchaser pursuant to Sections 7.2(a) and (b) hereof with
respect to Pier 1 Bank (such party, the “Filing Party”) and as to which an
amount of Tax is allocable to the party that is not

Purchase and Sale Agreement — Page 33



--------------------------------------------------------------------------------



 



the Filing Party (the “Tax Indemnifying Party”) pursuant to Section 7.1(a) or
(b) hereof, the Filing Party shall provide the Tax Indemnifying Party and its
authorized representatives with a copy of such completed Tax Return or in the
case of a Consolidated Tax Return, a pro forma Tax Return for Pier 1 Bank
(prepared on a separate company basis) and a statement certifying and setting
forth the calculation of the amount of Tax shown on such Tax Return that is
allocable to such Tax Indemnifying Party, together with appropriate supporting
information and schedules at least thirty (30) Business Days prior to the due
date (including any extension thereof) for the filing of such Tax Return or
Consolidated Tax Return, as the case may be, and such tax Indemnifying Party and
its authorized representatives shall have the right to review and comment on
such Tax Return and statement.
     Section 7.3. Time of Payment. Payment of any amounts due under this
Article VII in respect of Taxes shall be made: (i) except to the extent that a
matter relating to Taxes is being contested with a taxing authority, at least
three (3) Business Days before the due date of the applicable estimated or final
Tax Return required to be filed by the Filing Party that reports a tax liability
for which a Tax Indemnifying Party is liable pursuant to this Agreement or
(ii) with respect to any matter relating to Taxes which is being contested with
a taxing authority, within three (3) Business Days after the following: (A) an
agreement between Seller and the Purchaser that an indemnity is payable, (B) a
final determination having been made by a taxing authority; or (C) except in the
case of a matter that is being contested or shall be contested with a taxing
authority, an assessment of a Tax by a taxing authority. If liability under this
Article VII is in respect of an expense relating to the contest of a Tax matter,
then payment of any amounts due under this Article VII shall be made as of the
time when the payment of the corresponding Tax is due pursuant to the
immediately preceding sentence.
     Section 7.4. Tax Refunds. Purchaser shall, if Seller so requests, cooperate
with Seller to file for and obtain any Tax refund or credit related to the
Business or the Purchased Assets or Pier 1 Bank that relates to any period
ending on or before the Closing Date. If the Purchaser at any time receives a
Tax refund or credit described in the immediately preceding sentence, the
Purchaser shall promptly pay over such refund or the amount of such credit to
the Seller. Any Tax refunds or credits relating to Pier 1 Bank, the Purchased
Assets, or the Business with respect to a Straddle Period shall be equitably
apportioned between the Purchaser, on the one hand, and the Seller, on the other
hand. The Purchaser and Seller agree to carry forward any net operating loss,
net capital loss, special deduction, or credit attributable to Pier 1 Bank for a
Post-Closing Tax Period when an election is available as an alternative to the
carry back of such item to a Pre-Closing Tax Period.
     Section 7.5. Tax Notice; Tax Controversies.
     (a) Seller and the Purchaser shall provide to each other written notice
within ten (10) days of receipt of any notice of deficiency, proposed
adjustment, assessment, audit, examination or other administrative or court
proceeding, suit, dispute or other claim (a “Tax Claim”) in which a taxing
authority makes or proposes to make a Tax adjustment to the Purchaser, Pier 1
Bank or Seller which, if determined adversely to the taxpayer would be grounds
for indemnification under this Article VII. Seller shall control any such
proceeding to the extent such proceeding: (i) involves a Consolidated Tax Return
or any matter relating to a Consolidated Group of Seller (a “Seller Consolidated
Group Tax Claim”) or (ii) could adversely affect the Taxes of Seller or any

Purchase and Sale Agreement — Page 34



--------------------------------------------------------------------------------



 



of its Affiliates or could result in Seller being liable for any amount of Taxes
or losses related thereto, either under applicable Requirements of Law or
pursuant to this Agreement, and the Purchaser shall control all other
proceedings; provided that, with respect to any such Tax Claim (other than a
Seller Consolidated Group Tax Claim), the party not controlling the proceeding
of such Tax Claim or its representative shall (to the extent permitted by
applicable Requirements of Law) have the right, at its expense, to participate
in any such Tax Claim (other than a Seller Consolidated Group Tax Claim). Other
than with respect to a Seller Consolidated Group Tax Claim, the Parties hereto
agree that they shall not settle, compromise or agree to any Tax adjustment
which affects or could affect the other party’s Tax liability without the prior
written consent of the other party, which consent shall not be unreasonably
delayed, conditioned or withheld; provided, however, that such settlement or
compromise shall not adversely affect the Tax liability of Pier 1 Bank after the
Closing Date.
     (b) Notwithstanding any other provision in this Agreement to the contrary,
Seller shall control the conduct of all Seller Consolidated Group Tax Claims
that include Seller, and Seller shall have sole discretion in administering any
such claims including the right to settle such claims without the consent of the
Purchaser.
     Section 7.6. Cooperating and Controversies.
     (a) Seller and the Purchaser shall reasonably cooperate, and shall cause
their respective Affiliates, agents, auditors, representatives, officers and
employees reasonably to cooperate, in preparing and filing all Tax Returns of
Pier 1 Bank (including amended returns and claims for refund), including
maintaining and making available to each other all records necessary in
connection with Taxes and with respect to any Tax Claim, which cooperation shall
include but not be limited to (i) providing all relevant information that is
available to the Purchaser, Seller and/or Pier 1 Bank, as the case may be, with
respect to such Tax Claim; (ii) making personnel available at reasonable times;
and (iii) preparation of responses to requests for information; provided, that
the foregoing shall be done in a manner so as to not unreasonably interfere with
the conduct of business by the Purchaser, Seller or Pier 1 Bank, as the case may
be. None of Seller, Pier 1 Bank and the Purchaser shall dispose of any Tax
Returns, Tax schedules, Tax work papers or any books or records of Pier 1 Bank
unless it first offers in writing to the other party the right to take
possession of such materials at such other party’s sole expense and the other
party fails to accept such offer within fifteen (15) days of the offer being
made if an offer is accepted and the offeree fails to take possession within
thirty (30) days of the date on which the offer is made. Any information
obtained under this Section 7.6 shall be kept confidential, except as may be
otherwise necessary in connection with the filing of Tax returns or claims for
refund or with respect to any Tax Claim.
     (b) Notwithstanding any other provision in this Agreement, the Purchaser
shall have no right to obtain any information with respect to or regarding the
combined, consolidated, unified or group Tax Returns that are filed by Seller
and Seller’s Affiliates.
     (c) Within 180 days after the Closing Date, the Purchaser shall cause Pier
1 Bank to prepare and provide to Seller a package of Tax information materials,
including without limitation, schedules and work papers (the “Tax Package”)
required by Seller to enable Seller to prepare and file all Tax Returns required
to be prepared and filed by Seller pursuant to Section

Purchase and Sale Agreement — Page 35



--------------------------------------------------------------------------------



 



7.2(a) hereof, and upon Seller’s reasonable request, the Purchaser shall provide
to Seller any additional information that may be requested by Seller. The Tax
Package shall be prepared in good faith in a manner consistent with past
practice.
     Section 7.7. Survival. All agreements, covenants and indemnification
matters contained in this Article VII shall survive the Closing until sixty
(60) days following the expiration of the applicable statutory period of
limitation.
     Section 7.8. Termination of Tax Sharing Agreements. As of the Closing Date,
Seller shall cause all Tax allocation, Tax sharing, Tax reimbursement and
similar agreements and arrangements (“Tax Sharing Agreements”) between Seller or
any of its Affiliates, on the one hand, and Pier 1 Bank on the other, to be
extinguished and terminated with respect to Pier 1 Bank; provided that such
termination shall not excuse Pier 1 Bank from making all payments due to Seller
or any of its Affiliates (other than Pier 1 Bank) under such Tax Sharing
Agreements as determined as of the Closing Date (including all reasonable costs
and expenses associated with preparing the Tax Returns on which such income
Taxes shall be reported ). The payment and calculation of any payments due and
owing with respect to the preceding sentence shall be made in a time and manner
consistent with past practice.
     Section 7.9. Exclusivity. Except as provided in Section 3.1(m) hereof with
respect to representations and warranties relating to Tax matters,
notwithstanding any other provision in this Agreement to the contrary, this
Article VII shall control all matters relating to Taxes and any claims,
liabilities, damages, deficiencies, obligations, costs or expenses, penalties
and reasonable attorneys’ fees and disbursements related thereto.
     Section 7.10. Section 338(h)(10) Election.
     (a) The Purchaser and Seller shall join in making an election under
Section 338(h)(10) for the Code (or any identical or similar provisions under
Requirements of Law) with respect to Pier 1 Bank (the “Section 338(h)(10)
Election”). The Purchaser and Seller agree to cooperate in all respects for the
purpose of the preparation and filing of the Section 338(h)(10) Election
(including the preparation of the Form 8023), and jointly filing an effective
Section 338(h)(10) Election prior to, at the time of and subsequent to the
filing of such Section 338(h)(10) Election.
     (b) For purposes of making such Section 338(h)(10) Election, the Purchaser
shall initially determine the value of the tangible and intangible assets of
Pier 1 Bank and shall within one hundred twenty (120) days of the Closing Date
provide Seller with an allocation of the Purchaser’s “adjusted grossed-up basis”
in the shares of Pier 1 Bank (within the meaning of the Treasury Regulations
under Section 338 of the Code, including Section 1.338(h)(10)-1 of the Treasury
Regulations) to such assets (the “Allocation”). If any adjustments to the
Purchaser’s “adjusted grossed-up basis” in the shares of Pier 1 Bank are
necessary, the Purchaser shall provide Seller with an allocation of the
“adjusted grossed-up basis”, so adjusted, among the tangible and intangible
assets of Pier 1 Bank (the “Adjusted Allocation”). The Allocation and the
Adjusted Allocation, if any, shall be in writing and shall, subject to the last
proviso of this Section 7.10(b), be binding upon the Purchaser and Seller for
purposes of allocating the “deemed selling price” (within the meaning of the
Treasury Regulations) among the assets of Pier 1 Bank;

Purchase and Sale Agreement — Page 36



--------------------------------------------------------------------------------



 



provided that if Seller believes that all or a portion of the Allocation or the
adjusted Allocation is materially incorrect and the Purchaser and Seller cannot
resolve their disagreement within thirty (30) days after notification thereof by
the objecting Seller to the Purchaser, Seller and the Purchaser shall adopt
their own respective Allocation for income tax reporting.
     (c) Subject to the last proviso of Section 7.10(b), neither Seller nor the
Purchaser shall file any Tax Return, or take a position with a taxing authority,
that is inconsistent with the Allocation or the Adjusted Allocation that is
applicable to Seller.
     (d) Purchaser and Seller recognize that part of the Purchase Price will be
deferred over time and will accordingly treat as interest for tax purposes a
portion of the amount so deferred under the principles of Code Section 1274 and
the regulations thereunder.
     Section 7.11. FIRPTA Certificates. On or prior to each of the Closing Date,
the Purchaser shall have received from Seller a certificate in compliance with
Treasury Regulation Section 1.1445-2(b), certifying that such Seller is not a
“foreign person” under Section 1445 of the Code.
     Section 7.12. Agreements. Notwithstanding anything to the contrary
contained herein, all Liabilities and obligations between the Seller and any of
its Affiliates (other than Pier 1 Bank), on the one hand, and Pier 1 Bank, on
the other hand, under the agreements referenced in Schedule 7.12 shall cease and
terminate as of the Closing Date and shall no longer be enforceable.
ARTICLE VIII
SURVIVAL; INDEMNIFICATION
     Section 8.1. Survival.
     (a) The representations or warranties of the Parties in this Agreement
shall survive the Closing until the eighteen (18) month anniversary of the
Closing Date; provided, however, that the representations and warranties made
pursuant to Sections 3.1(a), (b), (f), (k)(i), (k)(ii), and (n) and
Sections 3.2(a), (b), (f), (j), (k) and (l) shall survive indefinitely and the
representations and warranties made pursuant to Section 3.1(m) shall survive
until the expiration of the applicable statute of limitations.
     (b) No claim for indemnification pursuant to this Article VIII for breach
of any representation or warranty may be brought after the date on which such
representation or warranty no longer survives; provided, that if a written
notice of a claim for indemnification is given to the indemnifying party in
accordance with Section 8.4(a) prior to the termination of the applicable
survival period, the indemnifying party’s obligation hereunder with respect to
such indemnification claim shall survive until such claim has been finally
resolved.
     Section 8.2. Indemnification by the Seller. Subject to the provisions of
this Article VIII, after the Closing Date, Seller shall indemnify the Purchaser
and its Affiliates and each of their respective officers, directors, employees,
agents and each of the successors and assigns of the foregoing against, and
agree to hold each of them harmless from, any and all

Purchase and Sale Agreement — Page 37



--------------------------------------------------------------------------------



 



damage, disbursement, loss, liability, cost, claim, interest, award, judgment,
penalty, interest or expense (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding) (“Losses”) (including such fees and expenses related to the
enforcement of this Agreement) incurred or suffered by the Purchaser or any of
its Affiliates because of (1) any breach of a representation or warranty of
Seller contained in Section 3.1 determined without regard to any Knowledge,
Material Adverse Effect or materiality qualifier therein (except in the case of
the representations and warranties set forth in Sections 3.1(e)), (2) any breach
of an agreement or covenant made by Seller in this Agreement or in any
certificate delivered pursuant to this Agreement, (3) any Excluded Liabilities,
(4) any Excluded Taxes, (5) the failure by Seller to comply with any applicable
bulk sales laws (notwithstanding the waiver contained in Section 4.13), or
(6) except as reserved or reflected in the Annual Financial Information or
Interim Financial Information and subject to Section 3.1(e), Seller’s operation
of the Business prior to the Closing Date. Notwithstanding the foregoing,
Purchaser and its Affiliates shall not be entitled to indemnification pursuant
to clause (1) of this Section 8.2 (other than for breaches of Sections 3.1(a),
(b), (f), (k)(i), (k)(ii), (m) and (n) which shall not be subject to the
following limitations): (a) for any Losses until the aggregate amount of all
Losses incurred or suffered by the Purchaser or any of its Affiliates exceeds
Five Hundred Thousand Dollars ($500,000), in which case the Purchaser and its
Affiliates shall be entitled to indemnification for the full amount of Losses in
excess of such threshold; and (b) for Losses, in the aggregate, incurred or
suffered by the Purchaser or any of its Affiliates in excess of one-half of the
Purchase Price.
     Section 8.3. Indemnification by the Purchaser. Subject to the provisions of
this Article VIII, after the Closing Date, the Purchaser shall indemnify Seller
and each of its respective Affiliates and each of their respective officers,
directors, employees, agents and each of the successors and assigns of the
foregoing against, and agree to hold each of them harmless from, any and all
Losses incurred or suffered by a Seller or any such Affiliate because of (1) any
breach of a representation or warranty of the Purchaser contained in Section 3.2
determined without regard to any Knowledge, Material Adverse Effect or
materiality qualifier therein, (2) any breach of an agreement or covenant made
by the Purchaser in this Agreement, (3) any Pier 1 Bank Liabilities, (4) any
Liability for Taxes of Pier 1 Bank other than Pier 1 Bank Excluded Taxes or
Taxes that constitute Excluded Liabilities or (5) the operation of the Business
from and after the Closing. Notwithstanding the foregoing, the Seller and its
Affiliates shall not be entitled to indemnity pursuant to clause (1) of this
Section 8.3 (other than for breaches of Sections 3.2(a), (b), (j), (k) and (l),
which shall not be subject to the following limitations): (a) for any Losses
until the aggregate amount of all Losses incurred or suffered by the Seller or
any of its Affiliates exceeds Five Hundred Thousand Dollars ($500,000), in which
case the Seller and its Affiliates shall be entitled to indemnification for the
full amount of Losses in excess of such threshold; and (b) for Losses, in the
aggregate, incurred or suffered by the Seller or its Affiliates in excess of
one-half of the Purchase Price.
     Section 8.4. Notice, Settlements and Other Matters.
     (a) A party seeking indemnification pursuant to Section 8.2 or Section 8.3
(an “Indemnified Party”) must give prompt written notice to the party from whom
such indemnification is sought (the “Indemnifying Party”) of the assertion of
any claim, or the commencement of any action or proceeding, in respect of which
indemnity may be sought

Purchase and Sale Agreement — Page 38



--------------------------------------------------------------------------------



 



hereunder specifying in reasonable detail the individual items of the Losses in
respect of which indemnification is sought including the amount, the date each
such item was paid, incurred or properly accrued, and the specific details of
the breach of representation, warranty or covenant or other claim or matter to
which such item is related. In the event that any third party claim is made
against the Indemnified Party and the Indemnified Party notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party may elect
at any time to negotiate a settlement or a compromise of such action or claim or
to defend such action or claim, in each case at its sole cost and expense
(subject to the limitations set forth in Section 8.2, if the Seller is the
Indemnifying Party, or Section 8.3, if the Purchaser is the Indemnifying Party)
and with its own counsel. If, within thirty (30) days of receipt from an
Indemnified Party of the notice referred to above, the Indemnifying Party
(i) advises the Indemnified Party in writing that it shall not elect to defend,
settle or otherwise compromise or pay such action or claim or (ii) fails to make
such an election in writing, the Indemnified Party may (subject to the
Indemnifying Party’s continuing right of election in the preceding sentence), at
its option, defend, settle, compromise or pay such action or claim; provided
that any such settlement or compromise shall be permitted hereunder only with
the written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld. Unless and until the Indemnifying Party makes an election
in accordance with this Section to defend, settle, compromise or pay such action
or claim, all of the Indemnified Party’s reasonable costs arising out of the
defense, settlement, compromise or payment thereof shall be Losses subject to
indemnification by the Indemnifying Party (subject to the provisions and
limitations of Sections 8.2 and 8.3, as applicable). Each Indemnified Party
shall make available to the Indemnifying Party all information reasonably
available to such Indemnified Party relating to such action or claim. If the
Indemnifying Party elects to defend any such action or claim, the Indemnified
Party may participate in such defense with counsel of its choice at the
Indemnified Party’s sole cost and expense.
     (b) The Indemnified Party shall have the right to reject any settlement
proposed by the Indemnifying Party if the Indemnified Party is not fully and
unconditionally released from any liability resulting from that claim or is
required to pay any costs, expenses or damages to any person as a result of the
claim that are not covered by the indemnity provided herein. The Indemnified
Party shall not have the right to settle any third party claim without the
written consent of the Indemnifying Party if the Indemnifying Party is
contesting such claim in good faith and has assumed the defense of such claim
from the Indemnified Party or if the period for determining whether or not to
assume the defense of such claim from the Indemnified Party has not expired.
     (c) In calculating the amount of any Losses of an Indemnified Party under
this Article VIII, there shall be subtracted the amount of any (1) Tax benefits
actually realized by the Indemnified Party with respect to such Losses,
(2) insurance proceeds and third-party payments actually received by the
Indemnified Party with respect to such Losses and (3) any merchant charge-backs
that would be permissible under the operating rules in effect at that time
(whether or not such charge-back was actually made), and there shall be added
the amount of any related Tax costs or other expenses. In the event that the
Indemnifying Party reimburses the Indemnified Party for any Losses prior to the
realization or receipt of any proceeds, benefits, payments, charge-backs
contemplated by clauses (1), (2) or (3) above, the Indemnified Party shall remit
to the Indemnifying Party any such amounts that the Indemnified Party
subsequently receives or realizes with respect to such Losses (net of any
related Tax costs or other expenses to

Purchase and Sale Agreement — Page 39



--------------------------------------------------------------------------------



 



the extent such amounts were not previously taken into account). Upon the
payment of any claim hereunder, the Indemnifying Party shall be subrogated to
the extent of such payment to the rights of the Indemnified Party against any
person with respect to the subject matter of such claim.
     (d) Without limitation of their respective rights and obligations as set
forth elsewhere in this Article VIII, and subject to the procedures for
indemnification claims set forth in this Article VIII, the Indemnified Party
shall act in good faith, shall use commercially reasonable efforts to mitigate
any Losses (including by seeking to fully realize or receive any proceeds,
benefits, payments, or charge-backs contemplated by clauses (1), (2) and (3) of
Section 8.4(c)), shall use similar discretion in the use of personnel and the
incurring of expenses as the Indemnified Party would use if it were engaged and
acting entirely at its own cost and for its own account, and shall consult
regularly with the Indemnifying Party with respect to all its matters of
interest to the Indemnifying Party under this Article VIII.
     (e) All indemnity payments shall be treated as additional adjustments to
the amount of the total consideration paid for the Purchased Assets and the
Business for all Tax purposes.
     (f) Notwithstanding anything to the contrary contained herein, the
indemnification provided for herein shall not cover, and in no event shall any
party hereto be liable for, any indirect damages, including consequential,
incidental, exemplary or special damages, or punitive damages.
     (g) After the Closing Date, Article VII and this Article VIII shall
constitute the Seller’s and the Purchaser’s exclusive remedy for any of the
matters addressed herein or other claim arising out of or relating to this
Agreement; provided, however, that this provision shall not impair the ability
of either party to obtain specific performance or other equitable relief.
ARTICLE IX
MISCELLANEOUS
     Section 9.1. Notices. All notices and other communications by the Purchaser
or the Seller hereunder shall be in writing to the other party and shall be
deemed to have been duly given when delivered in person, when received via
facsimile or overnight courier, or when posted by United States registered or
certified mail, with postage prepaid, addressed as follows:
     if to the Purchaser to:
201 North Walnut Street, Floor 15
Wilmington, DE 19801-2920
Attention: David Hoyt
Facsimile: (302) 282-1892

Purchase and Sale Agreement — Page 40



--------------------------------------------------------------------------------



 



with a copy to:
201 North Walnut Street, Floor 10
Wilmington, DE 19801-2920
Attention: Robert Birnbaum
Facsimile: (302) 282-8361
     if to the Seller to:
c/o Pier 1 Assets, Inc.
100 Pier 1 Place
Fort Worth, Texas 76102
Attention: Michael A. Carter, Esq.
           Senior Vice President and Secretary
Facsimile: (817) 252-7319
with a copy to:
Winstead Sechrest & Minick P.C.
5400 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
Attention: Bruce A. Cheatham, Esq.
Facsimile: (214) 745-5390
     Notices and other communications may also be sent to such other address or
addresses as the Purchaser or the Seller may from time to time designate by
notice as provided herein, except that notices of change of address shall be
effective only upon receipt.
     Section 9.2. Expenses and Certain Post-Closing Matters.
     (a) Except as otherwise provided herein, all legal and any other
third-party costs and expenses incurred in connection herewith and the
transactions contemplated by this Agreement and the Ancillary Agreements shall
be paid by the party incurring such expenses, except that all fees or other
amounts payable to any Governmental Authority in connection with the HSR Act
shall be paid by Purchaser.
     (b) Collection efforts and related expenses on the Accounts made or
incurred by the Seller prior to the Closing Date shall be the responsibility of
the Seller, and all monies paid or otherwise collected thereon prior to the
Closing Date (and all monies paid or otherwise collected on Charged Off Accounts
prior to the Closing Date) shall be retained by the Seller.
     (c) Seller shall pay to the Purchaser, as soon practicable following
receipt thereof, any payments or other proceeds that constitute Purchased Assets
and are received after the Closing by Seller or any of its Affiliates (other
than pursuant to this Agreement).
     Section 9.3. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. This

Purchase and Sale Agreement — Page 41



--------------------------------------------------------------------------------



 



Agreement and the rights and obligations hereunder may not be assigned by any
party to any Person without the prior written consent of the other Party hereto,
and any purported assignment without such consent shall be void.
     Section 9.4. Entire Agreement; Amendment; Waiver. This Agreement and the
Ancillary Agreements, including the annexes and schedules hereto and thereto,
embody the entire agreement of the Parties hereto with respect to the subject
matter hereof and supersede all prior agreements with respect thereto, other
than the Confidentiality Agreement. No representation, warranty, inducement,
promise, understanding or condition not set forth in this Agreement (or the
other documents referred to in the preceding sentence) has been made or relied
on by any party in entering into this Agreement. This Agreement may be amended,
and any provision hereof waived, but only in writing signed by the party against
whom such amendment or waiver is sought to be enforced.
     Section 9.5. Counterparts. This Agreement may be executed in two or more
counterparts any of which may be delivered by facsimile transmission and all of
which shall together constitute one and the same instrument.
     Section 9.6. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed within such State, and the obligations,
rights and remedies of the Parties hereunder shall be determined in accordance
with such laws.
     Section 9.7. Waiver of Jury Trial and Venue.
     (a) Each party hereto hereby waives all right to trial by jury in any
action or proceeding to enforce or defend any rights under this Agreement.
     (b) Each party hereto hereby irrevocably submits to the jurisdiction of the
United States District Court of Delaware or, if such federal jurisdiction is
unavailable, in the state courts of the State of Delaware over any action
arising out of this Agreement, and each party hereto hereby irrevocably waives
any objection which such party may now or hereafter have to the laying of
improper venue or forum non conveniens. Each party hereto agrees that a judgment
in any such action or proceeding may be enforced in other jurisdictions by suit
on the judgment or in any manner provided by law. Any and all service of process
and any other notice in any such suit, action or proceeding with respect to this
Agreement shall be effective against any party hereto if given as provided
herein.
     Section 9.8. Severability. In case any one or more of the provisions
contained herein shall be invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby, and this
Agreement shall be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision or portion of any provision had never been contained
herein and there had been contained herein instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.

Purchase and Sale Agreement — Page 42



--------------------------------------------------------------------------------



 



     Section 9.9. No Petition. Purchaser covenants and agrees that it shall not,
prior to the date that is one year and one day after the final payment of any
series of investor certificates or any other series issued by the Master Trust,
acquiesce, petition or otherwise invoke the process of any Governmental
Authority for the purpose of commencing or sustaining a case against Pier 1
Funding LLC or the Master Trust under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of Pier 1 Funding LLC
or the Master Trust or any substantial part of its property or ordering the
winding up or liquidation of the affairs of Pier 1 Funding LLC or the Master
Trust.
     Section 9.10. Public Announcement. Except for any notice which is required
by law or regulation, each of the Purchaser, on the one hand, and Seller, on the
other hand, agrees that it shall not issue a press release or make any other
public statement with respect to the transactions contemplated by this Agreement
or the Ancillary Agreements without the prior written consent of the other,
which consent shall not be unreasonably withheld or delayed. Each of the
Purchaser, on the one hand, and Seller, on the other hand, agrees, if possible,
to notify and consult with the other at least twenty-four (24) hours in advance
of filing any notice required by law or regulation. Notwithstanding the
preceding, however, press releases that do not name the other Party will not
require such approval. The foregoing notwithstanding, it is understood that
neither Party shall be required to obtain any prior consent, but shall consult
with each other to the extent practicable, with regard to (a) filings, press
releases and other announcements as may be required by applicable law or the
applicable rules and regulations of any Governmental Authority or stock exchange
and (b) publications prepared solely by and for employees of any Party, or their
respective Affiliates.
     Section 9.11. Third-Party Beneficiaries. Nothing in this Agreement,
expressed or implied, shall confer on any person, other than the Parties hereto
and Pier 1 Bank or their respective successors and permitted assigns, any
rights, remedies, obligations or liabilities.
     Section 9.12. Schedules. The Schedules to this Agreement set forth, among
other things, items the disclosure of which is required under this Agreement
either in response to an express disclosure requirement contained in a provision
of this Agreement or as an exception to one or more of the representations or
covenants contained in this Agreement; provided that the mere inclusion of an
item in a Schedule as an exception to a representation shall not be considered
an admission by the disclosing party that such item (or any non-disclosed item
or information of comparable or greater significance) represents a material
exception or fact, event or circumstance or that such item has had or is
reasonably expected to result in a Material Adverse Effect with respect to the
disclosing party or the Business.
[Remainder of Page Intentionally Left Blank]

Purchase and Sale Agreement — Page 43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of
the Parties hereto as of the day and year first above written.

                  CHASE BANK USA, N.A.
 
           
 
  By:                  
 
      Name:   David Hoyt
 
      Title:   Senior Director
 
                PIER 1 ASSETS, INC.
 
           
 
  By:                  
 
      Name:   Charles H. Turner
 
      Title:   Executive Vice President,
Chief Financial Officer and
Treasurer

Purchase and Sale Agreement — Page 44



--------------------------------------------------------------------------------



 



 

Purchase and Sale Agreement — Page 1